Exhibit 10.1

 

Execution Version

 

CUSIP #76217YAA2

 

$300,000,000 AMENDED AND RESTATED REVOLVING CREDIT FACILITY

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

RHINO ENERGY LLC

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC and

UNION BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

UNION BANK, N.A., as Syndication Agent

 

and

 

RAYMOND JAMES BANK, FSB,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

THE HUNTINGTON NATIONAL BANK

as Co-Documentation Agents

 

Dated as of July 29, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

24

 

1.3

Accounting Principles; Changes in GAAP

25

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

25

 

2.1

Revolving Credit Commitments

25

 

 

2.1.1

Revolving Credit Loans

25

 

 

2.1.2

Swing Loan Commitment

26

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

26

 

2.3

Commitment Fees

26

 

2.4

Intentionally Omitted

26

 

2.5

Revolving Credit Loan Requests; Swing Loan Requests

26

 

 

2.5.1

Revolving Credit Loan Requests

26

 

 

2.5.2

Swing Loan Requests

27

 

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

27

 

 

2.6.1

Making Revolving Credit Loans

27

 

 

2.6.2

Presumptions by the Administrative Agent

28

 

 

2.6.3

Making Swing Loans

28

 

 

2.6.4

Repayment of Revolving Credit Loans

28

 

 

2.6.5

Borrowings to Repay Swing Loans

28

 

 

2.6.6

Swing Loans Under Cash Management Agreements

29

 

2.7

Notes

29

 

2.8

Use of Proceeds

29

 

2.9

Letter of Credit Subfacility

29

 

 

2.9.1

Issuance of Letters of Credit

29

 

 

2.9.2

Letter of Credit Fees

30

 

 

2.9.3

Disbursements, Reimbursement

30

 

 

2.9.4

Repayment of Participation Advances

32

 

 

2.9.5

Documentation

32

 

 

2.9.6

Determinations to Honor Drawing Requests

32

 

 

2.9.7

Nature of Participation and Reimbursement Obligations

33

 

 

2.9.8

Indemnity

34

 

 

2.9.9

Liability for Acts and Omissions

35

 

 

2.9.10

Issuing Lender Reporting Requirements

36

 

2.10

Defaulting Lenders

36

 

2.11

Increase in Revolving Credit Commitments

38

 

2.12

Reduction of Revolving Credit Commitment

40

 

--------------------------------------------------------------------------------


 

3.

RESERVED

40

 

 

 

4.

INTEREST RATES

40

 

4.1

Interest Rate Options

40

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate

40

 

 

4.1.2

Intentionally Omitted

41

 

 

4.1.3

Rate Quotations

41

 

4.2

Interest Periods

41

 

 

4.2.1

Amount of Borrowing Tranche

41

 

 

4.2.2

Renewals

41

 

4.3

Interest After Default

41

 

 

4.3.1

Letter of Credit Fees, Interest Rate

41

 

 

4.3.2

Other Obligations

41

 

 

4.3.3

Acknowledgment

41

 

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

42

 

 

4.4.1

Unascertainable

42

 

 

4.4.2

Illegality; Increased Costs; Deposits Not Available

42

 

 

4.4.3

Administrative Agent’s and Lender’s Rights

42

 

4.5

Selection of Interest Rate Options

43

 

 

 

 

 

5.

PAYMENTS

43

 

5.1

Payments

43

 

5.2

Pro Rata Treatment of Lenders

43

 

5.3

Sharing of Payments by Lenders

44

 

5.4

Presumptions by Administrative Agent

44

 

5.5

Interest Payment Dates

45

 

5.6

Voluntary Prepayments

45

 

 

5.6.1

Right to Prepay

45

 

 

5.6.2

Replacement of a Lender

46

 

5.7

Intentionally Omitted

46

 

5.8

Increased Costs

46

 

 

5.8.1

Increased Costs Generally

46

 

 

5.8.2

Capital and Liquidity Requirements

47

 

 

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

47

 

 

5.8.4

Delay in Requests

47

 

5.9

Taxes

48

 

 

5.9.1

Payments Free of Taxes

48

 

 

5.9.2

Payment of Other Taxes by the Borrower

48

 

 

5.9.3

Indemnification by the Borrower

48

 

 

5.9.4

Evidence of Payments

48

 

 

5.9.5

Status of Lenders

48

 

5.10

Indemnity

50

 

5.11

Settlement Date Procedures

50

 

ii

--------------------------------------------------------------------------------


 

6.

REPRESENTATIONS AND WARRANTIES

51

 

6.1

Representations and Warranties

51

 

 

6.1.1

Organization and Qualification

51

 

 

6.1.2

Capitalization and Ownership

51

 

 

6.1.3

Subsidiaries

51

 

 

6.1.4

Power and Authority

52

 

 

6.1.5

Validity and Binding Effect

52

 

 

6.1.6

No Conflict

52

 

 

6.1.7

Litigation

52

 

 

6.1.8

Title to Properties

52

 

 

6.1.9

Financial Statements

53

 

 

6.1.10

Use of Proceeds; Margin Stock

53

 

 

6.1.11

Full Disclosure

54

 

 

6.1.12

Taxes

54

 

 

6.1.13

Consents and Approvals

54

 

 

6.1.14

No Event of Default; Compliance with Instruments

54

 

 

6.1.15

Patents, Trademarks, Copyrights, Licenses, Etc.

55

 

 

6.1.16

Solvency

55

 

 

6.1.17

Intentionally Omitted

55

 

 

6.1.18

Insurance

55

 

 

6.1.19

Compliance with Laws

55

 

 

6.1.20

Material Contracts; Burdensome Restrictions

55

 

 

6.1.21

Investment Companies; Regulated Entities

56

 

 

6.1.22

Plans and Benefit Arrangements

56

 

 

6.1.23

Employment Matters

57

 

 

6.1.24

Environmental Matters

57

 

 

6.1.25

Bonding Capacity

59

 

 

6.1.26

Permit Blockage

59

 

 

6.1.27

Security Interests

59

 

 

6.1.28

Mortgage Liens

60

 

 

6.1.29

Status of the Pledged Collateral

60

 

 

6.1.30

Senior Debt Status

60

 

 

6.1.31

Anti-Terrorism Laws

61

 

6.2

Updates to Schedules

61

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

62

 

7.1

First Loans and Letters of Credit

62

 

 

7.1.1

Officer’s Certificate

62

 

 

7.1.2

Secretary’s Certificate

62

 

 

7.1.3

Delivery of Loan Documents

63

 

 

7.1.4

Opinion of Counsel

63

 

 

7.1.5

Legal Details

63

 

 

7.1.6

Payment of Fees

63

 

 

7.1.7

Environmental Matters

63

 

 

7.1.8

Capitalization of Borrower

64

 

 

7.1.9

Consents

64

 

iii

--------------------------------------------------------------------------------


 

 

 

7.1.10

Officer’s Certificate Regarding MACs

64

 

 

7.1.11

No Violation of Laws

64

 

 

7.1.12

No Actions or Proceedings

64

 

 

7.1.13

Insurance Policies; Certificates of Insurance; Endorsements

64

 

 

7.1.14

UCC, Lien and Judgment Searches; Title Reports

65

 

 

7.1.15

Sources and Uses

65

 

 

7.1.16

Filing Receipts

65

 

 

7.1.17

Administrative Questionnaire

65

 

 

7.1.18

Financial Statements

65

 

 

7.1.19

Existing Credit Agreement

65

 

 

7.1.20

Solvency Certificate

66

 

 

7.1.21

Lessor’s Consents

66

 

 

7.1.22

ERISA and Labor Matters

66

 

 

7.1.23

Appraisals; Flood Insurance

66

 

 

7.1.24

Compliance Certificate

66

 

7.2

Each Loan or Letter of Credit

66

 

 

 

 

 

8.

COVENANTS

67

 

8.1

Affirmative Covenants

67

 

 

8.1.1

Preservation of Existence, Etc.

67

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc.

67

 

 

8.1.3

Maintenance of Insurance

67

 

 

8.1.4

Maintenance of Properties and Leases

68

 

 

8.1.5

Maintenance of Patents, Trademarks, Etc.

68

 

 

8.1.6

Visitation Rights

68

 

 

8.1.7

Keeping of Records and Books of Account

68

 

 

8.1.8

Plans and Benefit Arrangements

69

 

 

8.1.9

Compliance with Laws

69

 

 

8.1.10

Use of Proceeds

69

 

 

8.1.11

Further Assurances

69

 

 

8.1.12

Subordination of Intercompany Loans

69

 

 

8.1.13

Anti-Terrorism Laws

70

 

 

8.1.14

Collateral and Additional Collateral, Etc.

70

 

8.2

Negative Covenants

72

 

 

8.2.1

Indebtedness

72

 

 

8.2.2

Liens

72

 

 

8.2.3

Guaranties

72

 

 

8.2.4

Loans and Investments

73

 

 

8.2.5

Dividends and Related Distributions

73

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions

74

 

 

8.2.7

Dispositions of Assets or Subsidiaries

75

 

 

8.2.8

Affiliate Transactions

76

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures

76

 

 

8.2.10

Continuation of or Change in Business

77

 

 

8.2.11

Plans and Benefit Arrangements

77

 

 

8.2.12

Fiscal Year

78

 

iv

--------------------------------------------------------------------------------


 

 

 

8.2.13

Issuance of Stock, Partnership Interests or Member Interests

78

 

 

8.2.14

Changes in Organizational Documents

78

 

 

8.2.15

Intentionally Omitted

78

 

 

8.2.16

Operating Leases

78

 

 

8.2.17

Maximum Leverage Ratio

78

 

 

8.2.18

Minimum Interest Coverage Ratio

78

 

 

8.2.19

No Limitation on Subsidiary Dividends and Distributions

78

 

 

8.2.20

Negative Pledges

78

 

8.3

Reporting Requirements

79

 

 

8.3.1

Quarterly Financial Statements

79

 

 

8.3.2

Annual Financial Statements

79

 

 

8.3.3

Certificate of the Borrower

79

 

 

8.3.4

Notice of Default

80

 

 

8.3.5

Notice of Litigation

80

 

 

8.3.6

Certain Events

80

 

 

8.3.7

Budgets, Forecasts, Other Reports and Information

80

 

 

8.3.8

Notices Regarding Plans and Benefit Arrangements

80

 

 

 

 

 

9.

DEFAULT

82

 

9.1

Events of Default

82

 

 

9.1.1

Payments Under Loan Documents

82

 

 

9.1.2

Breach of Warranty

82

 

 

9.1.3

Breach of Negative Covenants or Visitation Rights

82

 

 

9.1.4

Breach of Other Covenants

82

 

 

9.1.5

Defaults in Other Agreements or Indebtedness

82

 

 

9.1.6

Final Judgments or Orders

83

 

 

9.1.7

Loan Document Unenforceable

83

 

 

9.1.8

Uninsured Losses; Proceedings Against Assets

83

 

 

9.1.9

Notice of Lien or Assessment

83

 

 

9.1.10

Insolvency

83

 

 

9.1.11

Events Relating to Plans and Benefit Arrangements

83

 

 

9.1.12

Cessation of Business

84

 

 

9.1.13

Change of Control

84

 

 

9.1.14

Involuntary Proceedings

84

 

 

9.1.15

Voluntary Proceedings

84

 

 

9.1.16

Loss of Bonding Capability

84

 

9.2

Consequences of Event of Default

85

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

85

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

85

 

 

9.2.3

Set-off

85

 

 

9.2.4

Suits, Actions, Proceedings

86

 

 

9.2.5

Application of Proceeds; Collateral Sharing

86

 

 

9.2.6

Other Rights and Remedies

87

 

9.3

Notice of Sale

87

 

v

--------------------------------------------------------------------------------


 

10.

THE ADMINISTRATIVE AGENT

87

 

10.1

Appointment and Authority

87

 

10.2

Rights as a Lender

87

 

10.3

Exculpatory Provisions

87

 

10.4

Reliance by Administrative Agent

88

 

10.5

Delegation of Duties

89

 

10.6

Resignation of Administrative Agent

89

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

90

 

10.8

No Other Duties, etc.

90

 

10.9

Administrative Agent’s Fee

90

 

10.10

Authorization to Release Collateral and Guarantors

90

 

10.11

No Reliance on Administrative Agent’s Customer Identification Program

90

 

 

 

 

11.

MISCELLANEOUS

91

 

11.1

Modifications, Amendments or Waivers

91

 

 

11.1.1

Increase of Commitment

91

 

 

11.1.2

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

91

 

 

11.1.3

Release of Collateral or Guarantor

91

 

 

11.1.4

Miscellaneous

92

 

11.2

No Implied Waivers; Cumulative Remedies

92

 

11.3

Expenses; Indemnity; Damage Waiver

92

 

 

11.3.1

Costs and Expenses

92

 

 

11.3.2

Indemnification by the Borrower

93

 

 

11.3.3

Reimbursement by Lenders

93

 

 

11.3.4

Waiver of Consequential Damages, Etc.

94

 

 

11.3.5

Payments

94

 

11.4

Holidays

94

 

11.5

Notices; Effectiveness; Electronic Communication

94

 

 

11.5.1

Notices Generally

94

 

 

11.5.2

Electronic Communications

95

 

 

11.5.3

Change of Address, Etc.

95

 

11.6

Severability

95

 

11.7

Duration; Survival

95

 

11.8

Successors and Assigns

95

 

 

11.8.1

Successors and Assigns Generally

95

 

 

11.8.2

Assignments by Lenders

96

 

 

11.8.3

Register

97

 

 

11.8.4

Participations

98

 

 

11.8.5

Limitations upon Participant Rights Successors and Assigns Generally

98

 

 

11.8.6

Certain Pledges; Successors and Assigns Generally

98

 

11.9

Confidentiality

98

 

 

11.9.1

General

98

 

 

11.9.2

Sharing Information With Affiliates of the Lenders

99

 

11.10

Joinder of Guarantors

99

 

vi

--------------------------------------------------------------------------------


 

 

11.11

Calculations

100

 

11.12

Counterparts; Integration; Effectiveness

100

 

 

11.12.1

Counterparts; Integration; Effectiveness

100

 

11.13

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

100

 

 

11.13.1

Governing Law

100

 

 

11.13.2

SUBMISSION TO JURISDICTION

100

 

 

11.13.3

WAIVER OF VENUE

101

 

 

11.13.4

SERVICE OF PROCESS

101

 

 

11.13.5

WAIVER OF JURY TRIAL

101

 

11.14

USA Patriot Act Notice

102

 

vii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(A)

-

PRICING GRID

SCHEDULE 1.1(B)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

-

PERMITTED LIENS

SCHEDULE 2.9.1

-

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

-

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-

CAPITALIZATION

SCHEDULE 6.1.3

-

SUBSIDIARIES

SCHEDULE 6.1.13

-

CONSENTS AND APPROVALS

SCHEDULE 6.1.15

-

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.18

-

INSURANCE POLICIES

SCHEDULE 6.1.20

-

MATERIAL CONTRACTS

SCHEDULE 6.1.22

-

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.24

-

ENVIRONMENTAL DISCLOSURES

SCHEDULE 6.1.28

-

EXCLUDED PROPERTY

SCHEDULE 6.1.29

-

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 8.1.14

-

ELK HORN PROPERTY AND OKLAHOMA PROPERTY

SCHEDULE 8.2.1

-

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4(vi)

-

EXISTING INVESTMENTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

-

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

-

GUARANTY AGREEMENT

EXHIBIT 1.1(I)(1)

-

REGULATED SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT

EXHIBIT 1.1(I)(2)

-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(M)

-

MORTGAGE

EXHIBIT 1.1(N)

-

SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

-

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

-

PLEDGE AGREEMENT

EXHIBIT 1.1(P)(3)

-

PLEDGE AGREEMENT (PARENT)

EXHIBIT 1.1(R)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)

-

SECURITY AGREEMENT

EXHIBIT 2.5.1

-

LOAN REQUEST

EXHIBIT 2.5.2

-

SWING LOAN REQUEST

EXHIBIT 2.11

-

LENDER JOINDER

EXHIBIT 7.1.4(A)

-

OPINION OF COUNSEL

EXHIBIT 7.1.4(B)

-

OPINION OF LOCAL COUNSEL

EXHIBIT 8.3.3

-

QUARTERLY COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of July 29, 2011 and is made by and among RHINO ENERGY
LLC, a Delaware limited liability company (the “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower and the other Loan Parties (defined hereinafter) have
requested the Lenders to provide a revolving credit facility to the Borrower in
an aggregate principal amount not to exceed $300,000,000;

 

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.             CERTAIN DEFINITIONS

 

1.1           Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

Active Operating Properties shall mean all owned and leased real property
included in outstanding permits issued to any of the Loan Parties or any
Subsidiary of any Loan Party.

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns in its capacity as the administrative agent for the
Lenders.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Affiliate as to any specified Person shall mean any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise,

 

--------------------------------------------------------------------------------


 

including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

Ancillary Security Documents shall mean all documents, instruments,
environmental reports, agreements, endorsements, policies and certificates
requested by the Administrative Agent and customarily delivered by any property
owner in connection with a mortgage financing.  Without limiting the generality
of the foregoing, examples of Ancillary Security Documents would include
insurance policies or certificates regarding any collateral, title insurance
policies, appraisals, lien searches, estoppel letters, flood insurance
certifications, environmental audits which shall meet the Administrative Agent’s
minimum requirements for phase I environmental assessments or phase II
environmental assessments, as applicable, opinions of counsel, and the like.

 

Annual Statements shall have the meaning assigned to that term in Section
6.1.9(i) [Historical Statements].

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(A)          the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or

 

(B)           the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder. 
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

 

Availability shall mean, as of the date of determination, an amount, which
equals the lesser of (i) the difference (if a positive number) between the
amount of the Revolving Credit Commitments as of such date, less the Revolving
Facility Usage as of such date or (ii) the difference (if a positive number)
between the maximum pro-forma amount of the available Revolving Credit
Commitments that the Borrower could draw as of such date and remain in
compliance with the covenants contained in this Agreement, less the Revolving
Facility Usage as of such date

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 50 basis points (½
of 1.00%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis
points (1.00%).  Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

Blocked Person shall have the meaning assigned to that term in Section 6.1.31.2
[Executive Order No. 13224].

 

Borrower shall mean Rhino Energy LLC, a limited liability company organized and
existing under the laws of the State of Delaware.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

 

3

--------------------------------------------------------------------------------


 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania or New York, New York and if the applicable
Business Day relates to any Loan to which the LIBOR Rate Option applies, such
day must also be a day on which dealings are carried on in the London interbank
market.

 

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

CH Provider shall have the meaning assigned to that term in Section 9.2.5.2
[Collateral Sharing].

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Change of Control shall mean the occurrence of any one or more of the following
events:  (i) Wexford shall fail to own, directly or indirectly, at least 51% of
the membership interests in the General Partner, (ii) the General Partner shall
cease to own and control, of record and beneficially, 100% of the general
partner interests in the MLP, or (iii) the MLP shall cease to own, directly or
indirectly, 100% of the membership interests of the Borrower.

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be July       , 2011.

 

Coal Reserves shall mean any and all coal reserves (expressly excluding
inventory) which could be economically and legally extracted or produced at the
time of determination for which:  (a) quantity is computed from dimensions
revealed in outcrops, trenches, workings or drill holes; grade and/or quality
are computed from the results of detailed sampling and (b) the sites for
inspection, sampling, and measurement are either:  (i) spaced so closely and the
geologic character is so well defined that size, shape, depth, and mineral
content of coal reserves are well-established or (ii) farther apart or are
otherwise less adequately spaced, and a degree of assurance, although lower than
that for proved reserves as described in the preceding clause (i), is high
enough to assume continuity between points of observation, in any case by
available exploration data and which meet minimum industry accepted standards,
and in any case wheresoever located and whether now owned or hereafter acquired
by any Loan Party.

 

4

--------------------------------------------------------------------------------


 

Collateral shall mean the property of the Loan Parties in which Liens are to be
granted under the Security Documents.

 

Collateral Agent shall have the meaning assigned to that term in Section 9.2.5.2
[Collateral Sharing].

 

Collateral Documents shall have the meaning assigned to that term in Section
9.2.5.2 [Collateral Sharing].

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Commodity Hedge shall mean a price protection agreement:  (i) related to crude
oil, diesel fuel, heating oil, coal, SO2 allowances, natural gas or other
commodities used in the ordinary course of business of the Loan Parties and (ii)
entered into by the Loan Parties for hedging purposes in the ordinary course of
the operations of their business (and not for speculation).

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

 

Consolidated EBITDA  shall mean, for any period of determination, Consolidated
Net Income for such period, (x) excluding therefrom (A) any non-cash items of
gain or loss (including those items created by mandated changes in accounting
treatment) and (B) in the event that the Loan Parties own less than all of the
equity interests in any Person, any gain attributable to such Person except to
the extent of the cash received from such Person in excess of the aggregate
amount of any loans, advances and investments made by the Loan Parties to such
Person during such period of determination, plus (y) the aggregate amounts
deducted in determining Consolidated Net Income for such period in respect of: 
(i) Consolidated Interest Expense, (ii) income taxes, (iii) depletion and
depreciation expense and (iv) amortization expense; provided, however, that for
the purposes of this definition, with respect to a business acquired by the Loan
Parties pursuant to a Permitted Acquisition, Consolidated EBITDA shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if the Permitted Acquisition had been consummated at the beginning of
such period, and provided, further, that for the purposes of this definition,
with respect to a business or assets disposed of by the Loan Parties pursuant to
Section 8.2.7 [Dispositions of Assets or Subsidiaries], Consolidated EBITDA
shall be calculated as if such disposition had been consummated at the beginning
of such period.

 

Consolidated Interest Expense for any period of determination shall mean, on a
consolidated basis, the sum of all interest (including the interest portion of
any capitalized lease obligations) and letter of credit fees or commissions due
and payable by the MLP and its consolidated Subsidiaries with regard to
Indebtedness for such period.  For purposes of the above

 

5

--------------------------------------------------------------------------------


 

calculation, with respect to a business acquired by the Loan Parties pursuant to
a Permitted Acquisition, Consolidated Interest Expense shall be calculated on a
pro forma basis in accordance with GAAP as if the Indebtedness associated with
the Permitted Acquisition had been incurred on the first day of such period.

 

Consolidated Net Income shall mean the net income (or deficit) of the MLP and
its consolidated Subsidiaries, for the period in question, after deducting all
operating expenses, provisions for all taxes and reserves (including reserves
for all deferred income taxes) and all other proper deductions, all determined
on a consolidated basis.

 

Consolidated Tangible Net Worth shall mean as of any date of determination total
stockholders’ equity less intangible assets of the MLP and its consolidated
Subsidiaries as of such date determined and consolidated in accordance with
GAAP.

 

Consolidated Total Indebtedness shall mean the Indebtedness of the MLP and its
consolidated Subsidiaries determined and consolidated in accordance with GAAP. 
It is specifically agreed that Consolidated Total Indebtedness shall not include
any obligations of the MLP and its consolidated Subsidiaries with respect to
surety bonds entered into in the ordinary course of business or letters of
credit delivered in lieu thereof; provided that if any such obligations become
due and payable and are not paid within fifteen (15) Business Days of the due
date therefor, such obligations shall be included in Consolidated Total
Indebtedness.

 

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in

 

6

--------------------------------------------------------------------------------


 

writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has failed at any time to comply with the provisions of Section 5.3 with respect
to purchasing participations from the other Lenders, whereby such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

 

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

 

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to:  (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of

 

7

--------------------------------------------------------------------------------


 

Contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of Environmentally Sensitive Areas.

 

Environmentally Sensitive Area shall mean:  (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Property shall have the meaning assigned to that term in Section 6.1.28
[Mortgage Liens].

 

Excluded Subsidiaries shall mean individually and collectively Rhino Energy WV,
LLC, Rhino Eastern LLC and Rockhouse Land LLC and any of their respective
Subsidiaries now existing or hereafter acquired.

 

Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5 [Status of Lenders], except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 5.9.1 [Payment Free of
Taxes].

 

8

--------------------------------------------------------------------------------


 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Credit Agreement shall have the meaning ascribed to such term in
Section 7.1.19 Termination of Existing Loan Agreements].

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
                        , 2016.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest hereunder will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

Financial Projections shall have the meaning assigned to that term in
Section 6.1.9(ii) [Financial Projections].

 

Financial Service Product Provider shall have the meaning assigned to that term
in Section 9.2.5.2 [Collateral Sharing].

 

Flood Laws shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

9

--------------------------------------------------------------------------------


 

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

General Partner shall mean Rhino GP LLC, a Delaware limited liability company.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof, specifically excluding
however, the Excluded Subsidiaries.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Administrative Agent for the benefit of the Lenders.

 

Hedge Liabilities shall have the meaning assigned to that term in the definition
of Hedging Transaction.

 

Hedging Transaction shall mean any of the following transactions by the Borrower
or any of its Subsidiaries:  any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or any combination of the foregoing
transactions, including any Interest Rate Hedge, any Commodity Hedge or any
Other Lender Provided Financial Service Product . The liabilities of the Loan
Parties to the provider of any Lender-Provided Interest Rate Hedge,
Lender-Provided Commodity Hedge and/or Other Lender Provided Financial Service
Product (the “Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty Agreement and secured obligations under all other
Loan Documents and otherwise treated as Obligations for purposes of each of the
other Loan Documents.  All Liens securing the Hedge Liabilities provided by a
Lender or an affiliate thereof shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents.

 

10

--------------------------------------------------------------------------------


 

Historical Statements shall have the meaning assigned to that term in
Section 6.1.9(i) [Historical Statements].

 

Hydrocarbon Auxiliary Assets and Activities means (i) equipment or
infrastructure related to Hydrocarbons or Hydrocarbon Interests, (ii) assets and
activities germane to mid-stream businesses involving Hydrocarbons or
Hydrocarbon Interests, (iii) oil and gas services businesses and (iv) the
exploration, mining and development of materials used in the extraction of
Hydrocarbons.

 

Hydrocarbon Interests means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests, mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests, but excluding coal.

 

Hydrocarbons means, collectively, oil, gas, coalbed methane, oil shale, oil
sands, casinghead gas, drip gasoline, natural gasoline, condensate, distillate
and all other liquid or gaseous hydrocarbons and related minerals and all
products therefrom, in each case whether in a natural or a processed state, but
excluding coal.

 

Increasing Lender shall have the meaning assigned to that term in Section 2.11.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, Hedging Transaction, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including forward sale or purchase agreements,
deferred purchase price arrangement, title retention device, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), and (v) any Guaranty of Indebtedness for borrowed money.

 

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

 

Indemnity shall mean the Indemnity Agreement in substantially the form of
Exhibit 1.1(I)(1) among the Lenders, the Administrative Agent and the Loan
Parties relating to possible environmental liabilities associated with any of
the Property.

 

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

11

--------------------------------------------------------------------------------


 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

 

Interest Coverage Ratio shall mean the ratio of Consolidated EBITDA to
Consolidated Interest Expense, determined as of the end of each fiscal quarter
of the MLP for the four fiscal quarters then ended.

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months.  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans.  Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrower shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

12

--------------------------------------------------------------------------------


 

Interim Statements shall have the meaning assigned to that term in
Section 6.1.9(i) [Historical Statements].

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

IRH Provider shall have the meaning assigned to that term in Section 9.2.5.2
[Collateral Sharing]

 

IRS shall mean the Internal Revenue Service.

 

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree from time to time issue Letters of Credit
hereunder.

 

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

 

Lender-Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or any affiliate thereof and meets the following requirements:
 such Commodity Hedge (i) is documented in a standard International Swap Dealer
Association Agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging purposes.

 

Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or any affiliate thereof and meets the following
requirements:  such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders

 

13

--------------------------------------------------------------------------------


 

as security for the Obligations, “Lenders” shall include any Affiliate of a
Lender to which such Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

Leverage Ratio shall mean the ratio of Consolidated Total Indebtedness to
Consolidated EBITDA.  For purposes of calculating the Leverage Ratio,
Consolidated Total Indebtedness shall be determined as of the end of each fiscal
quarter of the MLP and Consolidated EBITDA shall be determined as of the end of
each fiscal quarter of the MLP for the four fiscal quarters then ended.

 

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  LIBOR may also be expressed by the following formula:

 

14

--------------------------------------------------------------------------------


 

 

 

London interbank offered rates quoted by Bloomberg

 

LIBOR Rate

=

or appropriate successor as shown on Bloomberg Page BBAM1

 

 

 

1.00 - LIBOR Reserve Percentage

 

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.

 

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

LLC Interests shall have the meaning specified in Section 6.1.3 [Subsidiaries].

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Notes, the Indemnity, the Mortgages, the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreements, the
Intercompany Subordination Agreement, the Security Agreement and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 

Loan Parties shall mean the Borrower and the Guarantors, provided that any
reference to the term “Loan Party” or “Loan Parties” in any Loan Documents,
other than the Credit Agreement, the Notes, the Guaranty Agreement, and the
Pledge Agreement (Parent), shall not include the MLP.

 

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

15

--------------------------------------------------------------------------------


 

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of the
Obligations, or (d) impairs materially or could reasonably be expected to impair
materially the ability of the Administrative Agent or any of the Lenders, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

 

Material Contracts shall mean any individual lease, contract or agreement or,
collectively, group of leases, contracts and agreements, from the Borrower or
any of its Subsidiaries to a single operator or such operator’s Affiliates which
either:  (i) accounted for five percent (5%) or more of the Consolidated EBITDA
of the Borrower and its Subsidiaries for the previous fiscal year, or (ii) is
projected to account for five percent (5%) or more of the Consolidated EBITDA of
the Borrower and its Subsidiaries for the current fiscal year.

 

Material Leases shall mean all the leases set forth and described on Schedule
6.1.20.

 

Material Subsidiary shall mean a Subsidiary of the Borrower or any other Loan
Party meeting any one of the following criteria (i) such Subsidiary’s aggregate
assets comprise five percent (5%) or more of the consolidated assets of the Loan
Parties, (ii) such Subsidiary’s aggregate stockholders’ equity comprises five
percent (5%) or more of the consolidated stockholders’ equity of the Loan
Parties; (iii) such Subsidiary’s EBITDA comprises five percent (5%) or more of
the consolidated EBITDA of the Loan Parties or (iv) such Subsidiary’s aggregate
gross revenue comprises five percent (5%) or more of the consolidated gross
revenue of the Loan Parties.

 

Mining Title shall mean fee simple title to surface and/or coal or an undivided
interest in fee simple title thereto or a leasehold interest in all or an
undivided interest in surface and/or coal together with all related real
property, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner presently
operated.

 

MLP shall mean Rhino Resource Partners LP, a Delaware limited partnership.

 

MLP Available Cash shall have the meaning assigned to the term “Available Cash”
in the Partnership Agreement.

 

MLP Quarterly Distributions shall mean the distributions by the MLP of MLP
Available Cash.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a

 

16

--------------------------------------------------------------------------------


 

calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.

 

Mortgages shall mean collectively, and Mortgage shall mean each separately, the
Mortgages in substantially the form of Exhibit 1.1(M) with respect to the
Property executed and delivered by any Loan Party to the Administrative Agent
for the benefit of the Lenders.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two (2) or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
(2) of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

 

New Lender shall have the meaning assigned to that term in Section 2.11(i).

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Lenders, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement,
the Notes, the Letters of Credit, the Administrative Agent’s Letter or any other
Loan Document or under any Lender-Provided Interest Rate Hedge or
Lender-Provided Commodity Hedge.  Obligations shall include the liabilities to
any Lender or any affiliate thereof under any Lender-Provided Interest Rate
Hedge and Lender-Provided Commodity Hedge but shall not include the liabilities
to other Persons under any other Interest Rate Hedge or Commodity Hedge.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

17

--------------------------------------------------------------------------------


 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

 

Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Partnership Agreement shall mean the Second Amended and Restated Agreement of
Limited Partnership of MLP, as in effect on October 26, 2010.

 

Partnership Interests shall have the meaning assigned to that term in
Section 6.1.3 [Subsidiaries].

 

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreements in substantially the form of
Exhibit 1.1(P)(1) to be executed and delivered by the Borrower and Guarantors to
the Administrative Agent for the benefit of the Lenders in the event the
Borrower or the Guarantor acquires any patents, trademarks or copyrights.

 

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions shall have the meaning assigned to that term in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments shall mean:

 

(i)                                     direct obligations of the United States
of America or any agency or instrumentality thereof or obligations backed by the
full faith and credit of the United States of America maturing in twelve (12)
months or less from the date of acquisition;

 

(ii)                                  commercial paper maturing in 180 days or
less rated not lower than A-1, by Standard & Poor’s or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

18

--------------------------------------------------------------------------------


 

(iii)                               demand deposits, time deposits or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s on
the date of acquisition;

 

(iv)                              money market or mutual funds whose investments
are limited to those types of investments described in clauses (i)-(iii) above;
and

 

(v)                                 investments made under the Cash Management
Agreements or under cash management agreements with any other Lenders.

 

Permitted Liens shall mean:

 

(i)                                     Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

(iv)                              Pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)                                 Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

(vi)                              Liens in favor of the Administrative Agent for
the benefit of the Lenders securing the Obligations including liabilities under
any Lender-Provided Interest Rate Hedge and Lender-Provided Commodity Hedge;

 

(vii)                           Liens on property leased by any Loan Party or
Subsidiary of a Loan Party under operating leases permitted in Section 8.2.16
[Operating Leases] securing obligations of such Loan Party or Subsidiary to the
lessor under such leases;

 

(viii)                        Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P), provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien;

 

19

--------------------------------------------------------------------------------


 

(ix)                                Purchase Money Security Interests and
capital leases, provided that the aggregate amount of loans and deferred
payments secured by such Purchase Money Security Interests and capital leases
shall not exceed $20,000,000 (excluding for the purpose of this computation any
loans or deferred payments secured by Liens described on Schedule 1.1(P)); and

 

(x)                                   The following, (A) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed or (B) if a final judgment is entered and such
nonappealable judgment is discharged within thirty (30) days of entry, and they
do not, in the aggregate, materially impair the ability of any Loan Party to
perform its Obligations hereunder or under the other Loan Documents:

 

(1)                                  Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(2)                                  Claims, Liens or encumbrances upon, and
defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3)                                  Claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens; or

 

(4)                                  Liens resulting from final judgments or
orders described in Section 9.1.6 [Final Judgments or Orders].

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
Joint Venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

Pledge Agreements shall mean collectively, and Pledge Agreement shall mean each
separately, Pledge Agreements in substantially the form of Exhibit 1.1(P)(2) and
the Pledge Agreement (Parent) in substantially the form of
Exhibit 1.1(P)(3) executed and delivered by the Borrower, the Guarantors, and
each Person, subject to the provisions of Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], who owns equity interests in the Pledged
Collateral, in each case to the Administrative Agent for the benefit of the
Lenders.

 

20

--------------------------------------------------------------------------------


 

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreements.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to Liens:  (i) for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute, (ii) Purchase Money Security Interests as permitted
hereunder or (iii) arising under mining leases to secure the payments due under
such leases.

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.]

 

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.10
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Ratable Share

 

21

--------------------------------------------------------------------------------


 

shall be determined based upon the Commitments (excluding the Swing Loan
Commitment) most recently in effect, giving effect to any assignments.

 

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

 

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

 

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

 

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrower or Guarantors.

 

Required Lenders shall mean

 

(i)                                     if there are no Loans, Reimbursement
Obligations or Letter of Credit Borrowings outstanding, Lenders whose
Commitments aggregate greater than 50% of the Commitments of all of the Lenders,
or

 

(ii)                                  if there are Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Lender or group of
Lenders if the sum of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings of such Lenders then outstanding aggregates greater than 50% of the
total principal amount of all of the Loans, Reimbursement Obligations and Letter
of Credit Borrowings then outstanding.

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount

 

22

--------------------------------------------------------------------------------


 

of Commitment for Revolving Credit Loans,” as such Commitment is thereafter
assigned or modified and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

Security Agreement shall mean the Security Agreement executed and delivered by
the Loan Parties, and in substantially the form of Exhibit 1.1(S) to the
Administrative Agent for the benefit of the Lenders.

 

Security Documents shall mean security agreements, pledge agreements, mortgages,
deeds of trust and all other documents, instruments, and agreements sufficient
to provide the Administrative Agent for the benefit of the Lenders with a first
priority perfected Lien, subject only to Permitted Liens, on all property of the
Loan Parties other than Excluded Property.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Subsidiary of any Person at any time shall mean:  (i) any corporation or trust
of which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning specified in Section 6.1.3
[Subsidiaries].

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $25,000,000.

 

23

--------------------------------------------------------------------------------


 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

UCC Collateral shall mean the property of the Loan Parties in which security
interests are granted under the Security Agreement.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

Wexford shall mean (i) Wexford Capital LP (as successor-by-merger to Wexford
Capital LLC), (ii) any fund or other entity owned, managed, or otherwise
controlled by Wexford Capital LP (as successor-by-merger to Wexford Capital
LLC), and (iii) each Person who is a principal or partner of Wexford Capital LP
(as successor-by-merger to Wexford Capital LLC).

 

1.2                                 Construction.  Unless the context of this
Agreement otherwise clearly requires, the following rules of construction shall
apply to this Agreement and each of the other Loan Documents: (i) references to
the plural include the singular, the plural, the part and the whole and the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

24

--------------------------------------------------------------------------------


 

1.3                                 Accounting Principles; Changes in GAAP. 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing Statements
referred to in Section 6.1.9(i) [Historical Statements].  Notwithstanding the
foregoing, if the Borrower notifies the Administrative Agent in writing that the
Borrower wishes to amend any financial covenant in Section 8.2 of this
Agreement, any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrower and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they delivers their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent.

 

2.                                       REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                                 Revolving Credit Commitments.

 

2.1.1                                  Revolving Credit Loans. Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, each Lender severally agrees to make Revolving Credit Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate amount of Revolving Credit Loans from such Lender shall not exceed
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.  Revolving Credit Loans shall
be available to the Borrower solely for the purposes set forth in Section 2.8
[Use of Proceeds].

 

25

--------------------------------------------------------------------------------


 

2.1.2                                  Swing Loan Commitment. Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, and in order to facilitate loans and repayments between
Settlement Dates, PNC may, at its option, cancelable at any time for any reason
whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of $25,000,000,
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.2.

 

2.2                                 Nature of Lenders’ Obligations with Respect
to Revolving Credit Loans.  Each Lender shall be obligated to participate in
each request for Revolving Credit Loans pursuant to Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] in accordance with its Ratable
Share.  The aggregate of each Lender’s Revolving Credit Loans outstanding
hereunder to the Borrower at any time shall never exceed its Revolving Credit
Commitment minus its Ratable Share of the outstanding Swing Loans and Letter of
Credit Obligations.  The obligations of each Lender hereunder are several.  The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

2.3                                 Commitment Fees.  Accruing from the date
hereof until the Expiration Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share (for purposes of this computation, the right of each Lender other than PNC
to receive a Commitment Fee shall be calculated by excluding all outstanding
Swing Loans in the determination of usage in clause (ii) below), a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) multiplied by the average daily difference between the
amount of (i) the Revolving Credit Commitments, and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on the first day of each October, January, April and
July after the date hereof and on the Expiration Date or upon acceleration of
the Notes.

 

2.4                                 Intentionally Omitted.

 

2.5                                 Revolving Credit Loan Requests; Swing Loan
Requests.

 

2.5.1                                  Revolving Credit Loan Requests. Except as
otherwise provided herein, the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing

 

26

--------------------------------------------------------------------------------


 

Revolving Credit Loans pursuant to Section 4.2 [Interest Periods], by delivering
to the Administrative Agent, not later than 12:00 noon, (i) three (3) Business
Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Loans; and (ii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Loan Request shall be irrevocable and shall
specify the (A) proposed Borrowing Date, (B) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, and, if applicable, the
Interest Period, which amounts shall be in (1) integral multiples of $2,000,000
and not less than $2,000,000 for each Borrowing Tranche under the LIBOR Rate
Option, and (2) not less than the lesser of $100,000 or the maximum amount
available for Borrowing Tranches for each Borrowing Tranche under the Base Rate
Option, (C) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (D) in the case
of a Borrowing Tranche to which the LIBOR Rate applies, an appropriate Interest
Period for the Loans comprising such Borrowing Tranche.

 

2.5.2                                  Swing Loan Requests. Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request PNC to make Swing Loans by delivery to PNC not later than 12:00 noon on
the proposed Borrowing Date of a duly completed request therefor substantially
in the form of Exhibit 2.5.2 hereto or a request by telephone immediately
confirmed in writing by letter, facsimile or telex (each, a “Swing Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.

 

2.6                                 Making Revolving Credit Loans and Swing
Loans; Presumptions by the Administrative Agent; Repayment of Revolving Credit
Loans; Borrowings to Repay Swing Loans.

 

2.6.1                                  Making Revolving Credit Loans.  The
Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans].  Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00

 

27

--------------------------------------------------------------------------------


 

p.m., on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].

 

2.6.2                                  Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan that such Lender will not make available
to the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option.  If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan.  Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

2.6.3                                  Making Swing Loans. So long as PNC elects
to make Swing Loans, PNC shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

 

2.6.4                                  Repayment of Revolving Credit Loans.  The
Borrower shall repay the Revolving Credit Loans and Swing Loans together with
all outstanding interest thereon on the Expiration Date.

 

2.6.5                                  Borrowings to Repay Swing Loans. PNC may,
at its option, exercisable at any time for any reason whatsoever, demand
repayment of the Swing Loans, and each Lender shall make a Revolving Credit Loan
in an amount equal to such Lender’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC so requests, accrued
interest thereon, provided that no Lender shall be obligated in any event to
make Revolving Credit Loans in excess of its Revolving Credit Commitment minus
its Ratable Share of Letter of Credit Obligations.  Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with
Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision.  PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Revolving Credit Loan Requests] are then satisfied)
by the

 

28

--------------------------------------------------------------------------------


 

time PNC so requests, which shall not be earlier than 3:00 p.m. on the Business
Day next after the date the Lenders receive such notice from PNC.

 

2.6.6                                  Swing Loans Under Cash Management
Agreements.  In addition to making Swing Loans pursuant to the foregoing
provisions of Section 2.6.3 [Making Swing Loans], without the requirement for a
specific request from the Borrower pursuant to Section 2.5.2 [Swing Loan
Requests], PNC as the Swing Loan Lender may make Swing Loans to the Borrower in
accordance with the provisions of the agreements between the Borrower and such
Swing Loan Lender relating to the Borrower’s deposit, sweep and other accounts
at such Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Borrower’s cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrower’s accounts which are subject to the
provisions of the Cash Management Agreements.  Swing Loans made pursuant to this
Section 2.6.6 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject to the
limitations as to individual amount set forth in Section 2.5.2 [Swing Loan
Requests], (iii) be payable by the Borrower, both as to principal and interest,
at the rates and times set forth in the Cash Management Agreements (but in no
event later than the Expiration Date), (iv) not be made at any time after such
Swing Loan Lender has received written notice of the occurrence of an Event of
Default and so long as such shall continue to exist, or, unless consented to by
the Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Borrower in accordance with the provisions of
the Cash Management Agreements, be subject to each Lender’s obligation pursuant
to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi) except as provided
in the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

 

2.7                                 Notes.  The Obligation of the Borrower to
repay the aggregate unpaid principal amount of the Revolving Credit Loans and
Swing Loans made to it by each Lender, together with interest thereon, shall be
evidenced by a revolving credit Note and a swing Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment of such Lender.

 

2.8                                 Use of Proceeds.  The proceeds of the Loans
shall be used in accordance with Section 8.1.10 [Use of Proceeds].

 

2.9                                 Letter of Credit Subfacility.

 

2.9.1                                  Issuance of Letters of Credit.  On the
Closing Date, the outstanding letters of credit previously issued under the
Existing Credit Agreement that are set forth on Schedule 2.9.1 (the “Existing
Letters of Credit”) will automatically, without any action on the part of any
Person, be deemed to be Letters of Credit issued hereunder for the account of
the Borrowers for all purposes of this Agreement and the other Loan Documents. 
Borrower may at any time prior to the Expiration Date request the issuance of a
letter of credit (each a “Letter of Credit”) on behalf of itself or another Loan
Party, or the amendment or extension of an existing Letter of Credit, by
delivering or having such other Loan Party deliver to the Issuing Lender (with a
copy to the Administrative Agent) a completed application and agreement for
letters of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing

 

29

--------------------------------------------------------------------------------


 

Lender may specify from time to time by no later than 10:00 a.m. at least three
(3) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance.  Promptly after receipt of
any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof.  The
Borrower shall be bound by the terms of all such applications and agreements
regardless whether delivered to the Issuing Lender by the Borrower or another
Loan Party, and in the event that such application and agreement is delivered by
any other Loan Party, the Borrower shall be jointly and severally obligated
thereon with such Loan Party.  Unless the Issuing Lender has received notice
from any Lender, Administrative Agent or any Loan Party, at least one day prior
to the requested date of issuance, amendment or extension of the applicable
Letter of Credit, that one or more applicable conditions in Section 7
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than ten (10) Business Days prior to 
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $75,000,000 (the “Letter of
Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments.  Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit.  Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to Borrower and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

2.9.2                                  Letter of Credit Fees.  The Borrower
shall pay (i) to the Administrative Agent for the ratable account of the Lenders
a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate, and (ii) to the Issuing Lender for its own account a fronting fee equal to
0.15% per annum (in each case computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the daily average Letter
of Credit Obligations and shall be payable quarterly in arrears on the first day
of each October, January, April and July following issuance of each Letter of
Credit and on the Expiration Date.  The Borrower shall also pay to the Issuing
Lender for the Issuing Lender’s sole account the Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

2.9.3                                  Disbursements, Reimbursement. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

 

30

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 2.9.3 or Section 2.9.3.3 to the
contrary, no Lender shall be required to purchase such a participation or pay a
Participation Advance in an amount that would exceed its Revolving Credit
Commitment minus (i) its Revolving Credit Loans, (ii) its Ratable Share of Swing
Loans, and (iii) its Ratable Share of other Letter of Credit Obligations.

 

2.9.3.1                                  In the event of any request for a
drawing under a Letter of Credit by the beneficiary or transferee thereof, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent
thereof.  Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Issuing Lender shall sometimes be
referred to as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00
noon Pittsburgh time on each date that an amount is paid by the Issuing Lender
under any Letter of Credit (each such date, a “Drawing Date”) by paying to the
Administrative Agent for the account of the Issuing Lender an amount equal to
the amount so paid by the Issuing Lender.  In the event the Borrower fails to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon Pittsburgh time
on the Drawing Date, the Administrative Agent will promptly notify each Lender
thereof, and the Borrower shall be deemed to have requested that Revolving
Credit Loans be made by the Lenders under the Base Rate Option to be disbursed
on the Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements.  Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

2.9.3.2                                  Each Lender shall upon any notice
pursuant to Section 2.9.3.1 make available to the Administrative Agent for the
account of the Issuing Lender an amount in immediately available funds equal to
its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3 [Disbursement; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrower in that amount.  If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date.  The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.

 

2.9.3.3                                  With respect to any unreimbursed
drawing that is not converted into Revolving Credit Loans under the Base Rate
Option to the Borrower in whole or in part as contemplated by Section 2.9.3.1,
because of the Borrower’s failure to satisfy the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements,
or for

 

31

--------------------------------------------------------------------------------


 

any other reason, the Borrower shall be deemed to have incurred from the Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

 

2.9.4                                  Repayment of Participation Advances.

 

2.9.4.1                                  Upon (and only upon) receipt by the
Administrative Agent for the account of the Issuing Lender of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Issuing Lender under the Letter of Credit with respect to which any Lender
has made a Participation Advance to the Administrative Agent, or (ii) in payment
of interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.

 

2.9.4.2                                  If the Administrative Agent is required
at any time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of any
payment made by any Loan Party to the Administrative Agent for the account of
the Issuing Lender pursuant to this Section in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.

 

2.9.5                                  Documentation.  Each Loan Party agrees to
be bound jointly and severally by the terms of the Issuing Lender’s application
and agreement for letters of credit and the Issuing Lender’s written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

2.9.6                                  Determinations to Honor Drawing
Requests.  In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Lender shall be
responsible only to determine that the documents and certificates required to be

 

32

--------------------------------------------------------------------------------


 

delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 

2.9.7                                  Nature of Participation and Reimbursement
Obligations.  Each Lender’s obligation in accordance with this Agreement to make
the Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuing Lender or
any of its Affiliates, the Borrower or any other Person for any reason
whatsoever, or which any Loan Party may have against the Issuing Lender or any
of its Affiliates, any Lender or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Sections 2.1 [Revolving Credit Commitments], 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], 2.6 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Lender against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Loan Party or any Lender may have
at any time against a beneficiary, successor beneficiary any transferee or
assignee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the Issuing Lender or its Affiliates or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;

 

33

--------------------------------------------------------------------------------


 

(vi)                              payment by the Issuing Lender or any of its
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Issuing Lender or any of its
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Issuing Lender has received written notice from such Loan
Party of such failure within three Business Days after the Issuing Lender shall
have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

 

(ix)                                any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

(x)                                   any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                                the occurrence or continuance of an
Insolvency Proceeding with respect to any Loan Party;

 

(xii)                             the fact that an Event of Default or a
Potential Default shall have occurred and be continuing;

 

(xiii)                          the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and

 

(xiv)                         any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.9.8                                  Indemnity.  The Borrower hereby agrees to
protect, indemnify, pay and save harmless the Issuing Lender and any of its
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.

 

34

--------------------------------------------------------------------------------


 

2.9.9                                  Liability for Acts and Omissions.  As
between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom: 
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices

 

35

--------------------------------------------------------------------------------


 

of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

2.9.10                            Issuing Lender Reporting Requirements.  Each
Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

2.10                           Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.3 [Commitment Fees];

 

(ii)                                  the Commitment and outstanding Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.1
[Modifications, Amendments or Waivers]); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

 

(iii)                               if any Swing Loans are outstanding or any
Letter of Credit Obligations exist at the time such Lender becomes a Defaulting
Lender, then:

 

(a)                                  all or any part of the outstanding Swing
Loans and Letter of Credit Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Ratable Shares but only to the extent that (x) the Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

 

(b)                                 if the reallocation described in clause
(a) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such outstanding Swing Loans, and (y) second, cash

 

36

--------------------------------------------------------------------------------


 

collateralize for the benefit of the Issuing Lender the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Obligations (after
giving effect to any partial reallocation pursuant to clause (a) above) in a
deposit account held at the Administrative Agent for so long as such Letter of
Credit Obligations are outstanding;

 

(c)                                  if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Obligations pursuant to
clause (b) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.9.2 [Letter of Credit Fees] with respect
to such Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)                                 if the Letter of Credit Obligations of the
non-Defaulting Lenders are reallocated pursuant to clause (a) above, then the
fees payable to the Lenders pursuant to Section 2.9.2 shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

(e)                                  if all or any portion of such Defaulting
Lender’s Letter of Credit Obligations are neither reallocated nor cash
collateralized pursuant to clause (a) or (b) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
Letter of Credit Fees payable under Section 2.9.2 with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and

 

(iv)                              so long as such Lender is a Defaulting Lender,
PNC shall not be required to fund any Swing Loans and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless PNC or
such Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.10(iii), and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Ratable Share.

 

2.11                           Increase in Revolving Credit Commitments.

 

(i)                                     Increasing Lenders and New Lenders.  The
Borrower may, at any time prior to the Expiration Date, make one (1) request
that (1) the current Lenders increase their Revolving Credit Commitments (any
current Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

 

a.                                       No Obligation to Increase.  No current
Lender shall be obligated to increase its Revolving Credit Commitment and any
increase in the Revolving Credit Commitment by any current Lender shall be in
the sole discretion of such current Lender.

 

b.                                      Defaults.  There shall exist no Events
of Default or Potential Default on the effective date of such increase after
giving effect to such increase.

 

c.                                       Aggregate Revolving Credit
Commitments.  The increase in the Revolving Credit Commitment shall not be more
than $50,000,000 in the aggregate.  After giving effect to such increase, the
total Revolving Credit Commitments shall not exceed $350,000,000.

 

d.                                      Minimum Revolving Credit Commitments. 
After giving effect to such increase, the amount of the Revolving Credit
Commitments provided by each of the New Lenders and each of the Increasing
Lenders shall be at least $10,000,000; and

 

e.                                       Resolutions; Opinion; Mortgage
Amendments; Compliance with Flood Laws.  The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization, execution and
enforceability of the Loan Documents executed in connection with such increase
in the Revolving Credit Commitments, (3) amendments to the Mortgages executed
and delivered by the applicable Loan Parties to the Administrative Agent for the
benefit of the Lenders to reflect the increase in Revolving Credit Commitments,
in form and substance reasonably satisfactory to the Administrative Agent and
(4) evidence that the Loan Parties have taken all actions required under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto
(“Flood Laws”) and/or requested by the Administrative Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, providing the Administrative Agent
with the address and/or GPS coordinates of each structure on any real property
that is or will be subject to a mortgage in favor of the Administrative Agent,
for the benefit of the Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral.  The Loan Parties shall cause the

 

38

--------------------------------------------------------------------------------


 

amendments described in clause (3) to be properly recorded and/or filed in the
applicable filing or recording offices.  Notwithstanding the preceding, with
respect to each Mortgage existing as of the effective date of such increase, if
there shall be delivered to the Administrative Agent, for the benefit of the
Lenders, a written opinion of local counsel in the jurisdiction in which real
property subject to such Mortgage is located substantially to the effect that no
documents, instruments, filings recordings, re-recordings, re-filings or other
actions, including the payment of any mortgage recording taxes or similar taxes,
are required under applicable Law in order to maintain the continued
enforceability, validity or priority of the Lien created by such Mortgage as
security for the Obligations, for the benefit of the Lenders, mortgage
amendments with respect to Mortgages for real property located in such
jurisdiction will not be required.

 

f.                                         Notes.  The Borrower shall execute
and deliver (1) to each Increasing Lender a replacement revolving credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender’s
Revolving Credit Commitment.

 

g.                                      Approval of New Lenders.  Any New Lender
shall be subject to the approval of the Administrative Agent.

 

h.                                      Increasing Lenders.  Each Increasing
Lender shall confirm its agreement to increase its Revolving Credit Commitment
pursuant to an acknowledgement in a form acceptable to the Administrative Agent,
signed by it and the Borrower and delivered to the Administrative Agent at least
five (5) days before the effective date of such increase.

 

i.                                          New Lenders—Joinder.  Each New
Lender shall execute a lender joinder in substantially the form of Exhibit 2.11
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such lender joinder.

 

(ii)                                  Treatment of Outstanding Loans and Letters
of Credit.

 

(a)                                  Repayment of Outstanding Loans; Borrowing
of New Loans.  On the effective date of such increase, the Borrower shall repay
all Loans then outstanding, subject to the Borrower’s indemnity obligations
under Section 5.10 [Indemnity]; provided that it may borrow new Loans with a
Borrowing Date on such date. Each of the Lenders shall participate in any new
Loans made on or after such date in accordance with their respective Ratable
Shares after giving effect to the increase in Revolving Credit Commitments
contemplated by this Section 2.5.

 

(b)                                 Outstanding Letters of Credit. Repayment of
Outstanding Loans; Borrowing of New Loans.  On the effective date of such
increase, each Increasing Lender and each New Lender (i) will be deemed to have
purchased a participation in each then outstanding Letter of Credit equal to its
Ratable Share of such Letter of Credit and the participation of each other
Lender in such Letter of Credit shall be adjusted accordingly and (ii) will
acquire, (and will pay to the Administrative Agent, for the account of each
Lender, in

 

39

--------------------------------------------------------------------------------


 

immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

 

2.12                           Reduction of Revolving Credit Commitment.  The
Borrower shall have the right at any time after the Closing Date upon five
(5) days’ prior written notice to the Administrative Agent to permanently reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments, in whole multiples of $1,000,000, or to terminate completely
the Revolving Credit Commitments, without penalty or premium except as
hereinafter set forth; provided that any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.1. shall be irrevocable.

 

3.                                       RESERVED

 

4.                                       INTEREST RATES

 

4.1                                 Interest Rate Options.  The Borrower shall
pay interest in respect of the outstanding unpaid principal amount of the Loans
as selected by it from the Base Rate Option or LIBOR Rate Option set forth below
applicable to the Loans, it being understood that, subject to the provisions of
this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than five (5) Borrowing Tranches in the aggregate among all of the Loans
and provided further that if an Event of Default or Potential Default exists and
is continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion.  If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

 

4.1.1                                  Revolving Credit Interest Rate Options;
Swing Line Interest Rate.  The Borrower shall have the right to select from the
following Interest Rate Options applicable to the Revolving Credit Loans:

 

(i)                                     Revolving Credit Base Rate Option:  A
fluctuating rate per annum (computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed) equal to the Base Rate plus the
Applicable Margin, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or

 

40

--------------------------------------------------------------------------------


 

(ii)                                  Revolving Credit LIBOR Rate Option:  A
rate per annum (computed on the basis of a year of 360 days and actual days
elapsed) equal to the LIBOR Rate plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

 

4.1.2                        Intentionally Omitted.

 

4.1.3                                  Rate Quotations.  The Borrower may call
the Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

4.2                                 Interest Periods.  At any time when the
Borrower shall select, convert to or renew a LIBOR Rate Option, the Borrower
shall notify the Administrative Agent thereof at least three (3) Business Days
prior to the effective date of such LIBOR Rate Option by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Interest
Rate Option shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option:

 

4.2.1                                  Amount of Borrowing Tranche.  Each
Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of $2,000,000 and not less than $2,000,000; and

 

4.2.2                                  Renewals.  In the case of the renewal of
a LIBOR Rate Option at the end of an Interest Period, the first day of the new
Interest Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

4.3                                 Interest After Default.  To the extent
permitted by Law, upon the occurrence of an Event of Default and until such time
such Event of Default shall have been cured or waived, at the discretion of the
Administrative Agent or upon written demand by the Required Lenders to the
Administrative Agent:

 

4.3.1                                  Letter of Credit Fees, Interest Rate. 
The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

 

4.3.2                                  Other Obligations.  Each other Obligation
hereunder if not paid when due shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable under the Revolving Credit Base Rate
Option plus an additional 2.0% per annum from the time such Obligation becomes
due and payable and until it is paid in full; and

 

4.3.3                                  Acknowledgment.  The Borrower
acknowledges that the increase in rates referred to in this Section 4.3
reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders

 

41

--------------------------------------------------------------------------------


 

are entitled to additional compensation for such risk; and all such interest
shall be payable by Borrower upon demand by Administrative Agent.

 

4.4                                 LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.

 

4.4.1                                  Unascertainable.  If on any date on which
a LIBOR Rate would otherwise be determined, the Administrative Agent shall have
determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such LIBOR Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the LIBOR Rate, the Administrative Agent shall have the rights specified in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

4.4.2                                  Illegality; Increased Costs; Deposits Not
Available.  If at any time any Lender shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such LIBOR Rate Option will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.3                                  Administrative Agent’s and Lender’s
Rights.  In the case of any event specified in Section 4.4.1 [Unascertainable]
above, the Administrative Agent shall promptly so notify the Lenders and the
Borrower thereof, and in the case of an event specified in Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available] above, such Lender shall
promptly so notify the Administrative Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Administrative
Agent shall promptly send copies of such notice and certificate to the other
Lenders and the Borrower.  Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (A) the Lenders, in the case of such notice given by the Administrative
Agent, or (B) such Lender, in the case of such notice given by such Lender, to
allow the Borrower to select, convert to or renew a LIBOR Rate Option shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent’s or such Lender’s, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist.

 

42

--------------------------------------------------------------------------------


 

If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrower has previously notified the
Administrative Agent of its selection of, conversion to or renewal of a LIBOR
Rate Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans. 
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either convert such Loan to
the Base Rate Option otherwise available with respect to such Loan or prepay
such Loan in accordance with Section 5.6 [Voluntary Prepayments].  Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

4.5                                 Selection of Interest Rate Options.  If the
Borrower fails to select a new Interest Period to apply to any Borrowing Tranche
of Loans under the LIBOR Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Revolving Credit Base Rate Option, commencing upon
the last day of the existing Interest Period.

 

5.                                       PAYMENTS

 

5.1                                 Payments.  All payments and prepayments to
be made in respect of principal, interest, Commitment Fees, Letter of Credit
Fees, Administrative Agent’s Fee or other fees or amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m. Pittsburgh time on the date when
due without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue. 
Such payments shall be made to the Administrative Agent at the Principal Office
for the account of PNC with respect to the Swing Loans and for the ratable
accounts of the Lenders with respect to the Revolving Credit Loans in U.S.
Dollars and in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Lenders in immediately available funds;
provided that in the event payments are received by 11:00 a.m. Pittsburgh time
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders.  The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

 

5.2                                 Pro Rata Treatment of Lenders.  Each
borrowing of Revolving Credit Loans shall be allocated to each Lender according
to its Ratable Share, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal, interest, Commitment Fees and Letter of Credit Fees (but excluding
the Administrative Agent’s Fee and the Issuing Lender’s fronting fee) shall
(except as otherwise may

 

43

--------------------------------------------------------------------------------


 

be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

 

5.3                                 Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff, counterclaim or banker’s lien,
by receipt of voluntary payment, by realization upon security, or by any other
non-pro rata source, obtain payment in respect of any principal of or interest
on any of its Loans or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law (including court order) to be paid by the Lender or the holder making such
purchase; and

 

(ii)                                  the provisions of this Section 5.3 shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

5.4                                 Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.

 

44

--------------------------------------------------------------------------------


 

In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.5                                 Interest Payment Dates.  Interest on Loans
to which the Base Rate Option applies shall be due and payable in arrears on the
first day of each October, January, April and July after the date hereof and on
the Expiration Date or upon acceleration of the Notes.  Interest on Loans to
which the LIBOR Rate Option applies shall be due and payable on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period.  Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

 

5.6                                 Voluntary Prepayments.

 

5.6.1                                  Right to Prepay.  The Borrower shall have
the right at its option from time to time to prepay the Loans in whole or part
without premium or penalty (except as provided in Section 5.6.2 [Replacement of
a Lender] below, in Section 5.8 [Increased Costs] and Section 5.10
[Indemnity]).  Whenever the Borrower desires to prepay any part of the Loans, it
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m. at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

 

(w)                               the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(x)                                   a statement indicating the application of
the prepayment between the Revolving Credit Loans and Swing Loans;

 

(y)                                 a statement indicating the application of
the prepayment between Loans to which the Base Rate Option applies and Loans to
which the LIBOR Rate Option applies; and

 

(z)                                   the total principal amount of such
prepayment, which shall not be less than the lesser of (i) the Revolving
Facility Usage or (ii) $100,000 for any Swing Loan or $1,000,000 for any
Revolving Credit Loan.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.  Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate

 

45

--------------------------------------------------------------------------------


 

Option applies, then to Loans to which the LIBOR Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].

 

5.6.2                                  Replacement of a Lender.  In the event
any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), or (v) is a Non-Consenting
Lender referred to in Section 11.1 [Modifications, Amendments or Waivers], then
in any such event the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.8 [Successors
and Assigns];

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and Participation
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 5.10 [Indemnity]) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.8.1 [Increased Costs Generally] or
payments required to be made pursuant to Section 5.9 [Taxes], such assignment
will result in a reduction in such compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

5.7                                 Intentionally Omitted.

 

5.8                                 Increased Costs.

 

5.8.1                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;

 

46

--------------------------------------------------------------------------------


 

(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

 

(iii)          impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or any Loan
under the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan under the
LIBOR Rate Option (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Lender, the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

5.8.2           Capital and Liquidity Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital and liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 

5.8.3           Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.  A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital and Liquidity Requirements]
and delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

5.8.4           Delay in Requests.  Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of

 

47

--------------------------------------------------------------------------------


 

such Lender’s or the Issuing Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

5.9           Taxes.

 

5.9.1           Payments Free of Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.

 

5.9.2           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrower shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.

 

5.9.3           Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.

 

5.9.4           Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to an Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

5.9.5           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is

 

48

--------------------------------------------------------------------------------


 

resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations.  Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)            two (2) duly completed valid originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           two (2) duly completed valid originals of IRS Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) two duly completed valid originals of IRS Form W-8BEN,

 

(iv)          any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made, or

 

49

--------------------------------------------------------------------------------


 

(v)           To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to the Administrative Agent two (2) originals of an IRS Form W-9 or
any other form prescribed by applicable Law demonstrating that such Lender is
not a Foreign Lender.

 

5.10         Indemnity.  In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

 

(i)            payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

 

(ii)           attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or

 

(iii)          default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

5.11         Settlement Date Procedures. In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, the Borrower may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates.  The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day.  These
settlement procedures are

 

50

--------------------------------------------------------------------------------


 

established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans (to the extent not previously paid) and each Lender may
at any time require the Administrative Agent to pay immediately to such Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans.

 

6.             REPRESENTATIONS AND WARRANTIES

 

6.1           Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

6.1.1           Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization.  Each Loan Party and each Subsidiary of each
Loan Party has the lawful power to own or lease its properties and to engage in
the business it presently conducts or proposes to conduct.  Each Loan Party and
each Subsidiary of each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so licensed or qualified
or in good standing would not reasonably be expected to result in any Material
Adverse Change.

 

6.1.2           Capitalization and Ownership.  The issued and outstanding
securities of the Borrower consist of member interests owned as indicated on
Schedule 6.1.2.  All of the Borrower’s member interests have been validly issued
and are fully paid and nonassessable.  There are no options, warrants or other
rights outstanding to purchase any such member interests except as indicated on
Schedule 6.1.2.

 

6.1.3           Subsidiaries.  Schedule 6.1.3 states the name of each of the
Borrower’s Subsidiaries, its jurisdiction of organization, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company.  The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien (other than Liens granted under the Loan
Documents).  All Subsidiary Shares, Partnership Interests and LLC Interests have
been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 6.1.3.

 

51

--------------------------------------------------------------------------------


 

6.1.4           Power and Authority.  Each Loan Party has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

 

6.1.5           Validity and Binding Effect.  This Agreement has been duly and
validly executed and delivered by each Loan Party, and each other Loan Document
which any Loan Party is required to execute and deliver on or after the date
hereof will have been duly executed and delivered by such Loan Party on the
required date of delivery of such Loan Document.  This Agreement and each other
Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto on and after
its date of delivery thereof, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of any such Loan
Document may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance.

 

6.1.6           No Conflict.  Neither the execution and delivery of this
Agreement or the other Loan Documents by any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of:  (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien whatsoever upon any property (now or
hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).

 

6.1.7           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or equity
before any Official Body which individually or in the aggregate may result in
any Material Adverse Change.  None of the Loan Parties or any Subsidiaries of
any Loan Party is in violation of any order, writ, injunction or decree of any
Official Body which may result in any Material Adverse Change.

 

6.1.8           Title to Properties.  Each Loan Party and each Subsidiary of
each Loan Party has Mining Title to all Active Operating Properties that are
necessary or appropriate for any of the Loan Parties and each Subsidiary of each
Loan Party, taken as a whole, to conduct their operations substantially as
contemplated by the Financial Projections, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the terms and conditions of
the applicable leases; provided, however, a Loan Party shall not be in breach of
the foregoing in the event that:  (i) it fails to own a valid leasehold interest
which, either considered alone or together with all other such valid leaseholds
that it fails to own, is not material to the continued operations of such Loan
Party as contemplated by the Financial Projections or (ii) the Loan Party’s
interest

 

52

--------------------------------------------------------------------------------


 

in a leasehold is less than fully marketable because the consent of the lessor
to future assignments has not been obtained.

 

6.1.9           Financial Statements.

 

(i)            Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for the fiscal year ended December 31, 2010 (the “Annual
Statements”).  In addition, the Borrower has delivered to the Administrative
Agent copies of its unaudited consolidated interim financial statements for the
fiscal year to date and as of the end of the fiscal quarter ended March 31, 2011
(the “Interim Statements”) (the Annual and Interim Statements being collectively
referred to as the “Historical Statements”).  The Historical Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the Interim
Statements) to normal year-end audit adjustments.

 

(ii)           Financial Projections.  The Borrower has delivered to the
Administrative Agent financial projections (including consolidated balance
sheets, income statements and statements of cash flows) of the Loan Parties and
the Subsidiaries of the Loan Parties for the fiscal years 2011 through 2015
derived from various assumptions of the Borrower’s management (the “Financial
Projections”).  The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management.  The
Financial Projections accurately reflect the liabilities of the Loan Parties and
the Subsidiaries of the Loan Parties upon consummation of the transactions
contemplated hereby as of the Closing Date.

 

(iii)          Accuracy of Financial Statements.  Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto, and except as disclosed therein, there are
no unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change.  Since
December 31, 2010, no Material Adverse Change has occurred.

 

6.1.10         Use of Proceeds; Margin Stock.

 

6.1.10.1         General.  The Loan Parties intend to use the proceeds of the
Loans in accordance with Section 8.1.10 [Use of Proceeds].

 

6.1.10.2         Margin Stock.  None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U).  No part of the proceeds of any Loan has
been or will be used, immediately, incidentally or ultimately, to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for

 

53

--------------------------------------------------------------------------------


 

any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

6.1.11         Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  There is
no fact known to any Loan Party which materially adversely affects (i) the
business, financial condition, results of operations or prospects of any Loan
Party or Subsidiary of any Loan Party or (ii) the property or assets of the Loan
Parties, taken as a whole, in each case, which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.

 

6.1.12         Taxes.  All federal, state, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.  There are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

 

6.1.13         Consents and Approvals.  Except for the filing of financing
statements and certain other filings which must be made in connection with the
Ancillary Security Documents (if required to be delivered by the terms hereof),
no consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 6.1.13, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 6.1.13.

 

6.1.14         No Event of Default; Compliance with Instruments.  No event has
occurred and is continuing and no condition exists or will exist after giving
effect to the borrowings or other extensions of credit to be made on the Closing
Date under or pursuant to the Loan Documents which constitutes an Event of
Default or Potential Default.  None of the Loan Parties or any Subsidiaries of
any Loan Party is in violation of:  (i) any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents or (ii) any material agreement or instrument to
which it is a party or by which it or any of its properties may be subject or
bound where such violation would constitute a Material Adverse Change.

 

54

--------------------------------------------------------------------------------


 

6.1.15         Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.  All material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises and
permits of each Loan Party and each Subsidiary of each Loan Party are listed and
described on Schedule 6.1.15.

 

6.1.16         Solvency.  (i) The fair value of each Loan Party’s assets exceed
the total amount of liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Loan Party, (ii) the present fair salable
value of the assets of each Loan Party exceed the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
each such Loan Party as they become absolute and matured, (iii) each Loan Party
is able to pay its debts, including contingent liabilities, as they mature and
become due, (iv) no Loan Party is or will be engaged in a business for which its
capital is, or would be, unreasonably small, (v) no Loan Party is or will be
engaged in a transaction for which the remaining assets of such Loan Party are
or would be unreasonably small in relation to such business or transaction,
(vi) no Loan Party has incurred (by way of assumption or otherwise) any
obligation or liability (contingent, subordinated, unmatured and unliquidated or
otherwise) under this Agreement or any of the other Loan Documents to which it
is a party, nor has it made any conveyance pursuant to or in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Loan Party.

 

6.1.17         Intentionally Omitted.

 

6.1.18         Insurance.  Schedule 6.1.18 lists all insurance policies and
other bonds to which any Loan Party or Subsidiary of any Loan Party is a party,
all of which are valid and in full force and effect.  No notice has been given
or claim made and no grounds exist to cancel or avoid any insurance policies or
bonds of the Loan Parties or to reduce the coverage provided thereby.  Such
policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each Loan
Party and each Subsidiary of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties and their Subsidiaries.  Such
policies include flood insurance that is in full force and effect as required by
the Flood Laws.

 

6.1.19         Compliance with Laws.  The Loan Parties and their Subsidiaries
are in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.24
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change.

 

6.1.20         Material Contracts; Burdensome Restrictions.  Schedule 6.1.20
lists all Material Contracts (including Material Leases) relating to the
business operations of each Loan Party and each Subsidiary of any Loan Party,
including all employee benefit plans and Labor Contracts.  All such Material
Contracts are valid, binding and enforceable upon such Loan Party or Subsidiary
and each of the other parties thereto in accordance with their respective terms,
and

 

55

--------------------------------------------------------------------------------


 

there is no default thereunder, to the Loan Parties’ knowledge.  None of the
Loan Parties or their Subsidiaries is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which could result in a Material Adverse Change.

 

6.1.21         Investment Companies; Regulated Entities.  None of the Loan
Parties or any Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”  None of the Loan Parties or any Subsidiaries
of any Loan Party is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.

 

6.1.22         Plans and Benefit Arrangements.  Except as set forth on Schedule
6.1.22 (which collectively are not reasonably likely to result in a Material
Adverse Change):

 

(i)            The Borrower and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans.  There has
been no Prohibited Transaction with respect to any Benefit Arrangement or any
Plan or, to the best knowledge of the Borrower, with respect to any
Multiemployer Plan or Multiple Employer Plan, which could result in any material
liability of the Borrower or any other member of the ERISA Group.  The Borrower
and all other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto.  With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group: 
(A) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (B) have not incurred any liability to the PBGC, and
(C) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.

 

(ii)           To the best of the Borrower’s knowledge, each Multiemployer Plan
and Multiple Employer Plan is able to pay benefits thereunder when due.

 

(iii)          Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.

 

(iv)          No event requiring notice to the PBGC under
Section 302(f)(4)(A) of ERISA has occurred or is reasonably expected to occur
with respect to any Plan, and no amendment with respect to which security is
required under Section 307 of ERISA has been made or is reasonably expected to
be made to any Plan.

 

(v)           The aggregate actuarial present value of all benefit liabilities
(whether or not vested) under each Plan, determined on a plan termination basis,
as disclosed in, and as of the date of, the most recent actuarial report for
such Plan, does not exceed the aggregate fair market value of the assets of such
Plan; provided, however, that the Ohio retiree health plan has no assets, but
the liability for such plan is carried on the books of the Borrower, which such
liability would not reasonably be expected to result in any Material Adverse
Change.

 

56

--------------------------------------------------------------------------------


 

(vi)          Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither the Borrower
nor any other member of the ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
best knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.

 

(vii)         To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.

 

(viii)        All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law.

 

6.1.23         Employment Matters.  Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply would constitute a Material Adverse
Change.  There are no outstanding grievances, arbitration awards or appeals
therefrom arising out of the Labor Contracts or current or threatened strikes,
picketing, handbilling or other work stoppages or slowdowns at facilities of any
of the Loan Parties or any of their Subsidiaries which in any case would
constitute a Material Adverse Change.  The Borrower has delivered to the
Administrative Agent true and correct copies of each of the Labor Contracts.

 

6.1.24         Environmental Matters.  Except for those items disclosed on
Schedule 6.1.24 (which collectively are not reasonably likely to result in a
Material Adverse Change):

 

(i)            Except for matters that, considered either individually or in the
aggregate, have no reasonable likelihood of materially disrupting the projected
mining operations of the Loan Parties or resulting in any substantial obligation
to the Loan Parties or otherwise resulting in a Material Adverse Change, none of
the Loan Parties has received any Environmental Complaint, which remains
outstanding, or has any reason to believe that it might receive an Environmental
Complaint which either individually or in the aggregate might materially disrupt
the projected mining operations of the Loan Parties or result in any substantial
obligation to the Loan Parties or otherwise result in a Material Adverse Change.

 

(ii)           No activity of any Loan Party on the Property is being or has
been conducted, in violation of any Environmental Law or Required Environmental
Permit and to the knowledge of any Loan Party no activity of any prior owner,
operator or occupant of the Property was conducted in violation of any
Environmental Law, except for activities that, considered either individually or
in the aggregate, have no reasonable likelihood of materially

 

57

--------------------------------------------------------------------------------


 

disrupting the projected mining operations of the Loan Parties or resulting in
any substantial obligation to the Loan Parties or otherwise resulting in a
Material Adverse Change.

 

(iii)          To the knowledge of each Loan Party, there are no Regulated
Substances present on, in, under, or emanating from, or to, the Property or any
portion thereof which will result in Contamination except for such Regulated
Substances that have no reasonable likelihood of materially disrupting the
projected mining operations of the Loan Parties or resulting in any substantial
obligation to the Loan Parties or otherwise resulting in a Material Adverse
Change.

 

(iv)          Each Loan Party has all Required Environmental Permits and all
such Required Environmental Permits are in full force and effect, except where
the failure to have any Required Environmental Permits, either in any one case
or considered together with other such failures, has no reasonable likelihood of
materially disrupting the projected mining operations of the Loan Parties or
resulting in any substantial obligation to the Loan Parties or otherwise
resulting in a Material Adverse Change.

 

(v)           Each Loan Party has submitted to an Official Body and/or
maintains, as appropriate, all Required Environmental Notices, except for
Required Environmental Notices that have no reasonable likelihood of materially
disrupting the projected mining operations of the Loan Parties or resulting in
any substantial obligation to the Loan Parties or otherwise resulting in a
Material Adverse Change.

 

(vi)          To the knowledge of each Loan Party, no structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks located on the Property contain or use Regulated Substances except
(A) in compliance with Environmental Laws and Required Environmental Permits or
(B) where the improper presence or use of Regulated Substances have no
reasonable likelihood of materially disrupting the projected mining operations
of the Loan Parties or resulting in any substantial obligation to the Loan
Parties or otherwise resulting in a Material Adverse Change.  To the knowledge
of each Loan Party, no structures, improvements, equipment, fixtures,
impoundments, pits, lagoons or aboveground or underground storage tanks of prior
owners, operators or occupants of the Property contained or used, except in
material compliance with Environmental Laws, Regulated Substances or otherwise
were operated or maintained by any such prior owner, operator or occupant except
in compliance in all material respects with Environmental Laws.

 

(vii)         To the knowledge of each Loan Party, no facility or site to which
any Loan Party, either directly or indirectly by a third party, has sent
Regulated Substances for storage, treatment, disposal or other management has
been or is being operated in violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of an investigation, cleanup, removal, remediation or other
response action by an Official Body except where such violation, either alone or
considered together with all other such violations, has no reasonable likelihood
of materially disrupting the projected mining operations of the Loan Parties or
resulting in any substantial obligation to the Loan Parties or otherwise
resulting in a Material Adverse Change.

 

58

--------------------------------------------------------------------------------


 

(viii)        No portion of the Property is identified or to the knowledge of
any Loan Party proposed to be identified on any list of contaminated properties
or other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.

 

(ix)           No portion of the Property is identified or to the knowledge of
any Loan Party proposed to be identified on any list of contaminated properties
or other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.

 

(x)            No portion of the Property constitutes an Environmentally
Sensitive Area, except for portions of the Property that have no reasonable
likelihood of materially disrupting the projected mining operations of the Loan
Parties or resulting in any substantial obligation to the Loan Parties or
otherwise resulting in a Material Adverse Change.

 

No Lien or other encumbrance authorized by Environmental Laws exists against the
Property and none of the Loan Parties has any reason to believe that such a Lien
or encumbrance may be imposed.

 

6.1.25         Bonding Capacity.  Each of the Loan Parties has a sufficient mine
bonding capacity to conduct its operations as projected in accordance with the
Financial Projections provided to the Administrative Agent.

 

6.1.26         Permit Blockage.  No Loan Party has been barred for a period in
excess of fourteen (14) consecutive days from receiving surface mining or
underground mining permits pursuant to the permit block provisions of the
Surface Mining Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., and the
regulations promulgated thereto, or any corresponding state laws or regulations.

 

6.1.27         Security Interests.  The Liens granted to the Administrative
Agent for the benefit of the Lenders pursuant to the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreements and the Security Agreement
in the Collateral (other than the Property) constitute and will continue to
constitute, subject to filing of all necessary financing statements in
compliance with applicable Law as hereinafter provided, Prior Security Interests
under the Uniform Commercial Code as in effect in each applicable jurisdiction
(the “Uniform Commercial Code”) or other applicable Law entitled to all the
rights, benefits and priorities provided by the Uniform Commercial Code or such
Law, subject to Permitted Liens.  Upon the filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above,
taking possession of any stock certificates or other certificates evidencing the
Pledged Collateral and recordation of the Patent, Trademark and Copyright
Security Agreement in the United States Patent and Trademark Office and United
States Copyright Office, as applicable, all such action as is necessary or
advisable to establish such rights of the Administrative Agent will have been
taken, and there will be upon execution and delivery of the Patent, Trademark
and Copyright Security Agreement, the Pledge Agreements and the Security
Agreement, such filings and such

 

59

--------------------------------------------------------------------------------


 

taking of possession, no necessity for any further action in order to preserve,
protect and continue such rights, except the filing of continuation statements
with respect to such financing statements within six (6) months prior to each
five (5) year anniversary of the filing of such financing statements.  All
filing fees and other expenses in connection with each such action have been or
will be paid by the Borrower.

 

6.1.28         Mortgage Liens.  The Liens on all Property of each Loan Party and
each Subsidiary of each Loan Party, other than any Property described on
Schedule 6.1.28 (the “Excluded Property”), granted to the Administrative Agent
for the benefit of the Lenders pursuant to the Mortgages constitute a valid
first priority Lien under applicable Law, subject to Permitted Liens.  All such
action as will be necessary or advisable to establish such Lien of the
Administrative Agent and its priority as described in the preceding sentence
will be taken at or prior to the time required for such purpose, and there will
be as of the date of execution, delivery and recordation of the Mortgages in the
applicable recording office of each county where the Property described therein
is located, no necessity for any further action in order to protect, preserve
and continue such Lien and such priority.

 

6.1.29         Status of the Pledged Collateral.  All the Subsidiary Shares,
Partnership Interests, LLC Interests or the member interests of the Borrower
included in the Pledged Collateral to be pledged pursuant to the Pledge
Agreements are or will be upon issuance validly issued and nonassessable or not
subject to additional contribution obligations, as the case may be, and owned
beneficially and of record by the pledgor free and clear of any Lien or
restriction on transfer, except as otherwise provided by the Pledge Agreements
and this Agreement and except as the right of the Lenders to dispose of the
Subsidiary Shares, Partnership Interests, LLC Interests or member interests of
the Borrower may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws.  There are no shareholder, partnership,
limited liability company or other agreements or understandings with respect to
the Subsidiary Shares, Partnership Interests, LLC Interests or member interests
of the Borrower included in the Pledged Collateral except for the partnership
agreements and limited liability company agreements described on
Schedule 6.1.29.  The Loan Parties have delivered true and correct copies of
such shareholder agreements, partnership agreements, and limited liability
company agreements to the Administrative Agent.

 

6.1.30         Senior Debt Status.  The Obligations of each Loan Party under
this Agreement, the Notes, the Guaranty Agreement and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens.  There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens.

 

60

--------------------------------------------------------------------------------


 

6.1.31         Anti-Terrorism Laws.

 

6.1.31.1         General.

 

None of the Loan Parties, nor any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

6.1.31.2         Executive Order No. 13224.

 

None of the Loan Parties, nor any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person  that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement 
website or other  replacement official publication of such list; or

 

(vi)          a person or entity who is affiliated or associated with a person
or entity listed above.

 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder:  (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

6.2           Updates to Schedules.  Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, the Borrower shall promptly provide the
Administrative Agent in writing with such revisions or updates to such Schedule
as may be necessary or appropriate to update or correct same.  No Schedule shall
be deemed to have been amended, modified or superseded by any such correction

 

61

--------------------------------------------------------------------------------


 

or update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule.

 

7.             CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

7.1           First Loans and Letters of Credit.

 

On the Closing Date:

 

7.1.1           Officer’s Certificate.  The representations and warranties of
each of the Loan Parties contained in Article 6 and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of each of
the Loan Parties, dated the Closing Date and signed by the Chief Executive
Officer, President or Chief Financial Officer of each of the Loan Parties, to
each such effect.

 

7.1.2        Secretary’s Certificate.  There shall be delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the
Closing Date and signed by the Secretary or an Assistant Secretary of each of
the Loan Parties, certifying as appropriate as to:

 

(i)            all action taken by each Loan Party in connection with this
Agreement and the other Loan Documents;

 

(ii)           the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Administrative Agent and each Lender may conclusively
rely; and

 

(iii)          copies of its organizational documents, including its certificate
of incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business and a
bring-down certificate by facsimile dated the Closing Date.

 

62

--------------------------------------------------------------------------------


 

7.1.3        Delivery of Loan Documents.  This Agreement, the Guaranty
Agreement, the Indemnity, the Mortgages, the Notes, the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreements, the Intercompany
Subordination Agreement and the Security Agreement, and all other Loan
Documents, shall have been duly executed and delivered to the Administrative
Agent for the benefit of the Lenders, together with all appropriate financing
statements and appropriate stock powers and certificates evidencing the
Subsidiary Shares, the Partnership Interests and the LLC Interests.

 

7.1.4        Opinion of Counsel.

 

7.1.4.1           There shall be delivered to the Administrative Agent for the
benefit of each Lender a written opinion of  Frost Brown Todd LLC, counsel for
the Loan Parties (who may rely on the opinions of such other counsel as may be
acceptable to the Administrative Agent), dated the Closing Date and in form and
substance satisfactory to the Administrative Agent and its counsel:  (i) in
substantially the form of Exhibit 7.1.4(A) and (ii) as to such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

 

7.1.4.2           In addition, there shall also be delivered to the
Administrative Agent for the benefit of each Lender, written opinions of local
counsel selected by the Loan Parties and reasonably acceptable to the
Administrative Agent regarding real estate and other matters, dated the Closing
Date and in form and substance reasonably satisfactory to the Administrative
Agent and its counsel:  (i) in substantially the form of Exhibit 7.1.4(B) and
(ii) as to such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request.

 

7.1.5        Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be in form and substance satisfactory to the Administrative
Agent and counsel for the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Administrative Agent and said counsel,
as the Administrative Agent or said counsel may reasonably request.

 

7.1.6        Payment of Fees.  The Borrower shall have paid or caused to be paid
to the Administrative Agent for itself and for the account of the Lenders to the
extent not previously paid all fees accrued through or otherwise payable on the
Closing Date and the costs and expenses for which the Administrative Agent and
the Lenders are entitled to be reimbursed.

 

7.1.7        Environmental Matters.  The Loan Parties shall provide the
Administrative Agent with such existing environmental assessments as requested
by the Administrative Agent.  On the Closing Date, the appropriate officers of
the applicable Loan Parties shall have delivered to the Administrative Agent in
form and substance satisfactory to the Administrative Agent a certificate to the
effect that the Loan Parties have made known to the Administrative Agent all
information known to them and their Subsidiaries concerning environmental
conditions and Environmental Complaints and the Loan Parties and their
Subsidiaries’ compliance with the Environmental Laws relating to any of the
Property and any other site for which any Loan Party

 

63

--------------------------------------------------------------------------------


 

or Subsidiary of a Loan Party has received notice that it is potentially
responsible for any environmental conditions.

 

7.1.8        Capitalization of Borrower.  With respect to each Loan Party and
each Subsidiary of each Loan Party, the capital structure, ownership,
organization documents (including articles or certificate of incorporation,
certificate of limited partnership, certificate of limited liability company,
bylaws, partnership agreements, and limited liability company agreements),
shareholder agreements or similar agreements among equity owners shall be
reasonably satisfactory, in form and substance, to the Administrative Agent. 
The Administrative Agent shall have received true and complete copies of all of
the material acquisition documents related to all acquisitions consummated by
the Borrower and any other Loan Party or Subsidiary of any Loan Party prior to
the Closing Date.

 

7.1.9        Consents.  All material consents required to effectuate the
transactions contemplated hereby as set forth on Schedule 6.1.13 shall have been
obtained.

 

7.1.10      Officer’s Certificate Regarding MACs.  Since December 31, 2010, no
Material Adverse Change shall have occurred; prior to the Closing Date, there
shall have been no material change in the management of any Loan Party or
Subsidiary of any Loan Party; and, there shall have been delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the
Closing Date and signed by the Chief Executive Officer, President or Chief
Financial Officer of each Loan Party to each such effect. After giving effect to
the consummation of the transactions contemplated by the Loan Documents, the
Loans to be made and the Letters of Credit to be issued on the Closing Date, no
Material Adverse Change shall have occurred.

 

7.1.11      No Violation of Laws.  The making of the Loans and the issuance of
the Letters of Credit shall not contravene any Law applicable to any Loan Party
or any of the Lenders.

 

7.1.12      No Actions or Proceedings.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Agreement, the other Loan
Documents, or the consummation of the transactions contemplated hereby or
thereby or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or any
of the other Loan Documents.

 

7.1.13      Insurance Policies; Certificates of Insurance; Endorsements.  The
Loan Parties shall have delivered evidence acceptable to the Administrative
Agent that adequate insurance in compliance with Section 8.1.3 [Maintenance of
Insurance], and with other provisions of applicable Loan Documents, is in full
force and effect and that all premiums then due thereon have been paid, together
with a certified copy of each Loan Party’s casualty insurance policy or policies
evidencing coverage satisfactory to the Administrative Agent, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent and its counsel
naming the Administrative Agent as additional insured, mortgagee, and lender
loss payee.

 

64

--------------------------------------------------------------------------------


 

7.1.14      UCC, Lien and Judgment Searches; Title Reports.  The Administrative
Agent shall have received lien, litigation, tax lien, judgment and Uniform
Commercial Code searches against each Loan Party, each Subsidiary of each Loan
Party and each Person pledging or required to pledge ownership interests in any
Loan Party, in each case in the jurisdiction of each such Person’s formation and
in each jurisdiction where a lien or security interest could legally be filed
against the Collateral; and, the results of such searches shall be satisfactory
in form, scope and substance to the Administrative Agent.

 

The Loan Parties shall deliver record owner and lien title reports acceptable to
the Administrative Agent, confirming among other matters, that the Property is
free and clear of all Liens, subject only to Permitted Liens and such other
exceptions as may be approved in writing by the Administrative Agent.

 

7.1.15      Sources and Uses.  The Borrower shall have provided to the
Administrative Agent for the benefit of the Lenders a definitive schedule of
sources and uses of funds in connection with the transactions contemplated by
the Loan Documents.

 

7.1.16      Filing Receipts.  The Administrative Agent shall have received: 
(i) copies of all filing receipts and acknowledgments issued by any governmental
authority to evidence any recordation or filing necessary to perfect the Liens
of the Lenders on the Collateral or other satisfactory evidence of such
recordation and filing and (ii) evidence in a form acceptable to the
Administrative Agent that all such Liens constitute a Prior Security Interest in
favor of the Lenders and, in the case of the Mortgages, a valid and perfected
first priority Lien.

 

7.1.17      Administrative Questionnaire.  Each of the Lenders and the Borrower
shall have completed and delivered to the Administrative Agent the
Administrative Agent’s form of administrative questionnaire.

 

7.1.18      Financial Statements.  The Administrative Agent shall have
received:  (i) the Financial Projections, and (ii) copies of the Loan Parties’
consolidated and consolidating audited year-end financial statements for and as
of the three (3) fiscal years ended December 31, 2010, together with copies of
the unqualified reports of independent certified public accountants that
conducted such audits.

 

7.1.19      Existing Credit Agreement.  The Borrower shall have delivered to the
Administrative Agent a payoff letter, in form and substance satisfactory to the
Administrative Agent, with respect to that certain Credit Agreement dated as of
August 30, 2006, as amended, by and among Rhino Energy LLC, the guarantors and
lenders party thereto and PNC Bank, National Association as the administrative
agent, (the “Existing Credit Agreement”).  This Agreement amends and restates in
its entirety the Existing Credit Agreement.  The Loan Parties, the
Administrative Agent and Lenders acknowledge and agree that the amendment and
restatement of the Existing Credit Agreement by this Agreement is not intended
to constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations,
liabilities, or indebtedness under the Existing Credit Agreement or the
collateral security therefor, and this Agreement is entitled to all rights and
benefits originally pertaining to the Existing Credit Agreement.

 

65

--------------------------------------------------------------------------------


 

7.1.20      Solvency Certificate.  The Chief Financial Officer of the Borrower
shall have delivered a certificate in form and substance satisfactory to the
Administrative Agent as to the capital adequacy and solvency of the Loan Parties
after giving effect to the transactions contemplated hereby.

 

7.1.21      Lessor’s Consents.  The Loan Parties shall have delivered consents
allowing for, among other things, a Lien to be obtained upon such leases, from
the lessors under any Material Leases (including Coal Reserves and facilities)
required by the Administrative Agent, in its sole discretion, to have such
consents, which such consents shall be in form and substance acceptable to the
Administrative Agent.

 

7.1.22      ERISA and Labor Matters.  The Loan Parties shall have delivered
evidence acceptable to the Administrative Agent that (a) the Loan Parties are in
compliance with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change, and (b) all Plans maintained by any member of the ERISA Group are funded
in accordance with the minimum funding requirements of ERISA.

 

7.1.23      Appraisals; Flood Insurance.

 

The Administrative Agent shall have received appraisals or valuations of the
Loan Parties’ and their Subsidiaries’ assets as the Administrative Agent may
require in form and substance satisfactory to the Administrative Agent in all
respects.

 

The Administrative Agent shall have received such information and, without
limiting the requirements of Section 7.1.13 [Insurance Policies; Certificates of
Insurance; Endorsements], flood insurance determinations as to any Property
located in an area identified by the Federal Emergency Management Agency as an
area having special flood hazards in compliance with the Flood Laws (and any
amendments thereto or successor Laws), and all applicable rules and regulations
promulgated with respect thereto.

 

7.1.24      Compliance Certificate.The Administrative Agent shall have received
a duly completed Compliance Certificate, signed by an Authorized Officer of
Borrower, setting forth pro-forma compliance with the Maximum Leverage Ratio as
set forth in Section 8.2.17 and the Minimum Interest Coverage Ratio as set forth
in Section 8.2.16, calculated as of the last day of the most recent fiscal
quarter ended.

 

7.2           Each Loan or Letter of Credit.  At the time of making any Loans or
issuing any Letters of Credit other than Loans made or Letters of Credit issued
on the Closing Date and after giving effect to the proposed extensions of
credit:  the representations and warranties of the Loan Parties contained in
Article 6 and in the other Loan Documents shall be true on and as of the date of
such additional Loan or Letter of Credit with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; no
Event of Default or Potential Default shall have occurred and be continuing or
shall exist; the making of

 

66

--------------------------------------------------------------------------------


 

the Loans or issuance of such Letter of Credit shall not contravene any Law
applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Lenders; and the Borrower shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or to the Issuing Lender an application
for a Letter of Credit, as the case may be.

 

8.             COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1           Affirmative Covenants.

 

8.1.1           Preservation of Existence, Etc.  The Borrower shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].  Notwithstanding the foregoing and
with the Administrative Agent’s written consent, a Subsidiary that is not a
Material Subsidiary may dissolve; and in connection therewith the dissolving
Subsidiary shall be released of its obligations under a Guaranty, provided that
such release shall not become effective until such Guarantor is legally
dissolved.  In connection with such dissolution, the Administrative Agent is
authorized to execute written documents or agreements confirming such release.

 

8.1.2           Payment of Liabilities, Including Taxes, Etc.  The Borrower
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of the Loan Parties and their Subsidiaries, taken as a whole, provided
that the Loan Parties and their Subsidiaries will pay all such liabilities
forthwith upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor.

 

8.1.3           Maintenance of Insurance.  The Borrower shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  At the request of the Administrative
Agent, the Borrower shall deliver to the Administrative Agent and each of the

 

67

--------------------------------------------------------------------------------


 

Lenders:  (i) an original certificate of insurance signed by the Loan Parties’
independent insurance broker describing and certifying as to the existence of
the insurance required to be maintained by this Agreement and the other Loan
Documents and (ii) from time to time a summary schedule indicating all insurance
then in force with respect to each of the Loan Parties. Each Loan Party shall
take all actions required under the Flood Laws and/or reasonably requested by
the Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, to the extent
applicable, providing the Administrative Agent with the address and/or GPS
coordinates of each structure on any real property that will be subject to a
mortgage in favor of the Administrative Agent, for the benefit of the Lenders,
and, to the extent required, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral, and thereafter maintaining such flood insurance in full force and
effect for so long as required by the Flood Laws.

 

8.1.4           Maintenance of Properties and Leases.  The Borrower shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

 

8.1.5           Maintenance of Patents, Trademarks, Etc.  The Borrower shall,
and shall cause each of its Subsidiaries to, maintain in full force and effect
all patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Change.

 

8.1.6           Visitation Rights.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that, in the absence of any Event of
Default, each Lender shall provide the Borrower and the Administrative Agent
with reasonable notice prior to any visit or inspection.  In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

8.1.7           Keeping of Records and Books of Account.  The Borrower shall,
and shall cause each Subsidiary of the Borrower to, maintain and keep proper
books of record and account which enable the Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

68

--------------------------------------------------------------------------------


 

8.1.8           Plans and Benefit Arrangements.  The Borrower shall, and shall
cause each other member of the ERISA Group to, comply with ERISA, the Internal
Revenue Code and other applicable Laws applicable to Plans and Benefit
Arrangements except where such failure, alone or in conjunction with any other
failure, would not result in a Material Adverse Change.  Without limiting the
generality of the foregoing, the Borrower shall cause all of its Plans and all
Plans maintained by any member of the ERISA Group to be funded in accordance
with the minimum funding requirements of ERISA and shall make, and cause each
member of the ERISA Group to make, in a timely manner, all contributions due to
Plans, Benefit Arrangements and Multiemployer Plans.

 

8.1.9           Compliance with Laws.  The Borrower shall, and shall cause each
of its Subsidiaries to, comply with all applicable Laws, including all
Environmental Laws, in all respects, provided that it shall not be deemed to be
a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

 

8.1.10         Use of Proceeds.

 

(i)            The proceeds of the Revolving Credit Loans will be used by
Borrower solely to repay the obligations under the Existing Credit Agreement and
for general corporate, limited liability company or partnership purposes of
Borrower and its Subsidiaries, including for working capital, capital
expenditures, distributions permitted hereunder, for Permitted Acquisitions, for
investments in an oil and gas Joint Ventures and drilling programs and for
certain costs and expenses related to servicing oil and gas wells.

 

(ii)           The Letters of Credit will be used for general business purposes
in the ordinary course of business.

 

(iii)          The Loan Parties shall not use the Letters of Credit or the
proceeds of the Loans for any purposes which contravenes any applicable Law or
any provision hereof.

 

8.1.11         Further Assurances.  To the extent that a Lien is granted to the
Administrative Agent in accordance with this Agreement, each Loan Party shall,
from time to time, at its expense, faithfully preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral as
a continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

 

8.1.12         Subordination of Intercompany Loans.  Each Loan Party shall cause
any intercompany Indebtedness, loans or advances owed by any Loan Party to any
other Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

 

69

--------------------------------------------------------------------------------


 

8.1.13         Anti-Terrorism Laws.  The Loan Parties and their respective
Affiliates and agents shall not:  (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.  The Borrower
shall deliver to Lenders any certification or other evidence requested from time
to time by any Lender in its sole discretion, confirming Borrower’s compliance
with this Section 8.1.13.

 

8.1.14         Collateral and Additional Collateral, Etc.

 

(i)            Pursuant to the Loan Documents, (A) the Borrower and any
Subsidiaries, shall grant, or cause to be granted, to the Administrative Agent,
for the benefit of the Lenders, a first priority security interest in and Lien
on, subject only to Permitted Liens, (x) all Collateral (including, without
limitation, all Property), (y)  all equity interests of the Borrower and its
Subsidiaries, and (z) all other assets of the Borrower and any Subsidiaries,
whether owned on the Closing Date or subsequently acquired except those assets
subject to capitalized leases or Purchase Money Security Interests and the
Excluded Properties and (B) the MLP shall grant to the Administrative Agent for
the benefit of the Lenders, a first priority security interest in and Lien on,
subject to Permitted Liens, all of the MLP’s equity interest in the Borrower. 
Notwithstanding the foregoing, to the extent a Lien is not granted on
after-acquired Property by virtue of the Loan Documents, the Loan Parties (other
than the MLP) shall as soon as commercially practicable after the date of such
acquisition to grant to the Administrative Agent, on behalf of the Lenders, a
Lien, as more fully described in subsections (ii) and (iii), below. 
Notwithstanding subsection (i)(A) of this Section 8.1.14, with respect to
Property located in Kentucky and owned by The Elk Horn Coal Company, LLC, The
Elk Horn Coal Corporation, Buck Coal, Inc. or Ram Processing, Inc. (the “Elk
Horn Property”) and with respect to Property located in Oklahoma and owned by
Rhino Exploration LLC (the “Oklahoma Property”), such Loan Party shall, at its
expense, grant a Lien on such Properties and satisfy the other provisions set
forth on Schedule 8.1.14 hereof (y) within fourteen (14) days of the date of
this Agreement with respect to the Elk Horn Property, and (z) within sixty (60)
days of the date of this Agreement with respect to the Oklahoma Property;
provided, that in the event such Loan Party is diligently working on such
matters, the Administrative Agent may, in its sole discretion, extend such
period of time.

 

(ii)           Without limiting the generality of clause (i) of this
Section 8.1.14, with respect to any Property acquired after the Closing Date by
the Borrower, any other Loan Party or any Subsidiary of any Loan Party as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, as soon as commercially practicable after the acquisition
thereof, the Borrower, such Loan Party or such Subsidiary, as applicable, shall,
at its expense:  (i) execute and deliver to the Administrative Agent such
Security Documents or such amendments to such Security Documents as the
Administrative Agent deems necessary or advisable to grant to the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Lenders, a first priority Lien in
such Property, subject only to Permitted Liens, (ii) take all actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority Lien and security interest on such Property
(subject only to Permitted Liens), including the filing of Mortgages and Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Documents or by Law or as may be requested by the Administrative
Agent, (iii) obtain Uniform Commercial Code, lien, tax, mortgage, leasehold
mortgage, and judgment searches (including searches of the applicable real
estate indexes), with the results, form scope and substance of such searches to
be satisfactory to the Administrative Agent, (iv) provide the Administrative
Agent with evidence that the Loan Parties have taken all actions required under
the Flood Laws and/or reasonably requested by the Administrative Agent to assist
in ensuring that each Lender is in compliance with the Flood Laws applicable to
the Collateral, including, but not limited to, providing the Administrative
Agent with the address and/or GPS coordinates of each structure on any real
property that is or will be subject to a mortgage in favor of the Administrative
Agent, for the benefit of the Lenders, and, to the extent required, obtaining
flood insurance for such property, structures and contents prior to such
property, structures and contents becoming Collateral, and (v) deliver to the
Administrative Agent such legal opinions relating to the matters described in
clauses (i) through (iv) immediately above, as such opinions may be required by
the Administrative Agent in its discretion and which opinions shall be in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(iii)          Without limiting the generality of clause (i) of this
Section 8.1.14, with respect to any new Subsidiary created or acquired after the
Closing Date by the Borrower, any other Loan Party or any Subsidiary of any Loan
Party, as soon as commercially practicable after such creation or acquisition,
the Borrower, such other Loan Party and/or such Subsidiary, as applicable,
shall:  (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority Lien in the stock or other ownership interests in such
new Subsidiary, (ii) deliver to the Administrative Agent:  (A) the certificates
(if any) representing such stock or other ownership interests, together with
undated powers, in blank, executed and delivered by a duly authorized officer of
the Borrower, any other Loan Party or such Subsidiary, as the case may be, and
(B) in the case of a Subsidiary whose stock or other ownership interests is a
security that is not evidenced by a certificate, an Acknowledgment and Consent,
substantially in the form of Annex I to the applicable Pledge Agreement, duly
executed by any issuer of such stock or other ownership interests pledged
pursuant to such Pledge Agreement, (iii) cause such new Subsidiary:  (A) to
become a party to the applicable Security Documents and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority Lien on the Collateral described in the
applicable Pledge Agreement and applicable Security Agreement and pursuant to a
duly executed Mortgage, such Lien on all Properties of such new Subsidiary,
subject in each case to Permitted Liens, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Pledge Agreement and the Security Agreement, the filing of any
Mortgages in appropriate filing offices and other

 

71

--------------------------------------------------------------------------------


 

filings required by Law or as may be requested by the Administrative Agent, and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent such legal opinions, relating to the matters described above as the
Administrative Agent may request, which opinions shall be in form and substance,
and from counsel, satisfactory to the Administrative Agent.

 

8.2           Negative Covenants.

 

8.2.1           Indebtedness.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)            Indebtedness under the Loan Documents;

 

(ii)           Existing Indebtedness as set forth on Schedule 8.2.1 (including
any extensions or renewals thereof, provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;

 

(iii)          Operating leases;

 

(iv)          Indebtedness secured by Purchase Money Security Interests and
capital leases not exceeding $20,000,000 in the aggregate;

 

(v)           Indebtedness of a Loan Party to another Loan Party or of a Loan
Party to MLP, which is subordinated in accordance with the provisions of
Section 8.1.12 [Subordination of Intercompany Loans];

 

(vi)          performance Guarantees entered into in the ordinary course of
business with respect to the performance of any obligation of any Subsidiary of
Borrower;

 

(vii)         Any Commodity Hedge, Lender-Provided Interest Rate Hedge, or other
Interest Rate Hedge; and

 

(viii)        other unsecured Indebtedness of the Loan Parties in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding.

 

Notwithstanding anything contained herein to the contrary, the MLP shall not
incur any Indebtedness other than in connection with the Loan Documents or
pursuant to Guaranties permitted by Section 8.2.3 [Guaranties] herein.

 

8.2.2           Liens.  Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

 

8.2.3           Guaranties.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or

 

72

--------------------------------------------------------------------------------


 

remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.

 

8.2.4           Loans and Investments.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

 

(i)            trade credit extended on usual and customary terms in the
ordinary course of business;

 

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)          Permitted Investments;

 

(iv)          loans, advances and investments in other Loan Parties except
loans, advances and investments in the MLP or any Excluded Subsidiary;

 

(v)           investments (including any investments in the Excluded
Subsidiaries) not otherwise permitted by this Section 8.2.4 in an aggregate
amount not to exceed $25,000,000 at anytime outstanding, provided that
investments in the MLP are specifically excluded; and

 

(vi)          investments (other than by the MLP) in Hydrocarbons, Hydrocarbon
Interests and Hydrocarbon Auxiliary Assets and Activities in an aggregate amount
not to exceed $50,000,000, excluding those existing investments set forth on
Schedule 8.2.4(vi).

 

8.2.5           Dividends and Related Distributions.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests or on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except:

 

(i)            dividends or other distributions payable to another Loan Party
(other than the MLP);

 

(ii)           upon ten (10) Business Days prior notice to the Administrative
Agent, Borrower may transfer equity interests in any Excluded Subsidiary (other
than any Subsidiaries of Rhino Energy WV LLC, including without limitation Rhino
Eastern LLC and Rockhouse Land LLC, with regard to which the restrictions in
this paragraph shall not apply and whose equity interests may be transferred
without regard to the procedures and restrictions below), provided, however,
(a) that no uncured Event of Default shall be in existence at the time of such
transfer, (b) that at the time of such transfer, the Loan Parties can
demonstrate pro forma compliance with the covenants after taking into account
such transfer by delivering to the Administrative Agent a Compliance
Certificate, and (c) that the Borrower shall deliver any

 

73

--------------------------------------------------------------------------------


 

documentation related to such transfer, which such documentation shall be
reasonably satisfactory, in form and substance, to the Administrative Agent; and
upon such transfer, such Excluded Subsidiary shall cease to be a Loan Party and
shall be released as a Guarantor, and the pledge of the equity interest therein
and the security interest in after-acquired property of such Excluded Subsidiary
shall be released;

 

(iii)          dividends or other distributions payable by the Borrower to the
MLP in such amounts as required to pay the general and administrative costs and
expenses of the MLP incurred in connection with the operation of its business
including, without limitation, amounts payable to the General Partner pursuant
to the terms of the Partnership Agreement that do not constitute distributions
on the general partner interest or limited partner interests in the MLP held by
the General Partner;

 

(iv)          dividends or other distributions payable by the Borrower to the
MLP in such amounts as is required by the MLP to pay dividends or distributions
or redeem equity interests, in each case pursuant to incentive compensation and
similar benefit plans provided to the management and employees of the MLP and
its Subsidiaries of up to $7,500,000 per annum; and

 

(v)           so long as no Event of Default or Potential Default exists and is
continuing or would result therefrom, the MLP and the Borrower may declare, make
or incur a liability to make distributions to fund MLP Quarterly Distributions;
provided that (A) such MLP Quarterly Distributions are made in accordance with
the provisions of the Partnership Agreement and (B) the aggregate amount of MLP
Quarterly Distributions with respect to any fiscal quarter shall not exceed MLP
Available Cash for such fiscal quarter.

 

8.2.6           Liquidations, Mergers, Consolidations, Acquisitions.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

 

(1)           any Loan Party other than the Borrower may consolidate or merge
into another Loan Party (not including the Excluded Subsidiaries) which is
wholly-owned by one or more of the other Loan Parties,

 

(2)           with the Administrative Agent’s written consent, any Subsidiary
which is not a Material Subsidiary may dissolve, liquidate or wind-up its
affairs pursuant to Section 8.1.1 [Preservation of Existence, Etc.], and

 

(3)           any  Loan Party may acquire, whether by purchase or by merger,
(A) all of the ownership interests of another Person or (B) substantially all of
the assets of another Person or of a business or division of another Person
(each an “Permitted Acquisition”), provided that each of the following
requirements is met:

 

(i)            the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent written evidence of the approval of the board of directors
(or equivalent body) of such Person for such Permitted Acquisition;

 

(ii)           if the Loan Parties are acquiring substantially all of the assets
of another Person or of a business or division of another Person, then the
assets of such Person or the assets of such division shall be substantially the
same as, or shall support or be complementary to, the lines of business
conducted by the Loan Parties and shall comply with Section 8.2.10 [Continuation
of or Change in Business];

 

(iii)          if the Loan Parties are acquiring all of the ownership interests
of another Person, then the assets of such Person shall be substantially the
same as, or shall support or be complementary to, the lines of business
conducted by the Loan Parties and shall comply with Section 8.2.10 [Continuation
of or Change in Business];

 

(iv)          no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition;

 

(v)           (A) the pro-forma Leverage Ratio is less than 3.0 to 1.0 after
giving effect to such Permitted Acquisition and assuming that an additional
$20,000,000 has been borrowed as Loans immediately after such Permitted
Acquisition (the assumption that $20,000,000 of additional Loans  is outstanding
is purely hypothetical for purposes of demonstrating a potential Leverage Ratio
post-acquisition and has no other purpose under this Agreement), and (B) the
Borrower shall have Availability of at least $20,000,000 after giving effect to
such Permitted Acquisition and any Loan associated therewith; and

 

(vi)          the Loan Parties shall deliver to the Administrative Agent at
least five (5) Business Days before such Permitted Acquisition copies of any
agreements entered into or proposed to be entered into by such Loan Parties in
connection with such Permitted Acquisition and shall deliver to the
Administrative Agent such other information about such Person or its assets as
any Loan Party may reasonably require.

 

Notwithstanding anything contained herein to the contrary, the MLP shall not be
permitted to be a party to any liquidation, merger, and consolidation.

 

8.2.7           Dispositions of Assets or Subsidiaries.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

 

(i)            transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)           any sale, conveyance, assignment, lease, abandonment or other
transfer or disposal of assets in the ordinary course of business which are no
longer necessary or required in the conduct of such Loan Party’s or such
Subsidiary’s business;

 

75

--------------------------------------------------------------------------------


 

(iii)          any sale, conveyance, assignment, lease, abandonment or other
transfer or disposal of assets by any wholly owned Subsidiary of such Loan Party
to another Loan Party;

 

(iv)          any sale, conveyance, assignment, lease, abandonment or other
transfer or disposal of assets in the ordinary course of business in an
aggregate amount not to exceed $5,000,000 per fiscal year, which assets are
replaced by substitute assets of a similar nature and type within one
hundred-eighty (180) days of such sale, transfer, or lease of assets; or

 

(v)           any sale, conveyance, assignment, lease, abandonment or other
transfer or disposal of assets of the Excluded Subsidiaries.

 

8.2.8           Affiliate Transactions.  None of the Borrower nor any of the
Guarantors shall or shall permit any of its Subsidiaries to, enter into or carry
out any transaction with any Affiliate who is not a Loan Party or an Excluded
Subsidiary (including purchasing property or services from or selling property
or services to any Affiliate or other Person), unless such transaction is not
otherwise prohibited by this Agreement, is entered into upon fair and reasonable
arm’s-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law, except:

 

(i)            reimbursement of the General Partner and its Affiliates for
general and administrative costs and expenses of the MLP or General Partner or
its Affiliates incurred in connection with the operation of the MLP’s business,

 

(ii)           any dividend, distribution, or redemption permitted by
Section 8.2.5 [Dividends and Related Distributions]; and

 

(iii)          discrete transactions having an aggregate value for all such
transactions of less than $100,000 per year.

 

8.2.9           Subsidiaries, Partnerships and Joint Ventures.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries other than:  (i) any Subsidiary
which has joined this Agreement as a Guarantor on the Closing Date; and (ii) any
Subsidiary formed after the Closing Date which joins this Agreement as a
Guarantor pursuant to Section 11.10 [Joinder of Guarantors], provided that the
Required Lenders shall have consented to such formation and joinder and such
Subsidiary (other than Excluded Subsidiaries) and the Loan Parties, as
applicable, shall grant and cause to be perfected first priority Liens to the
Administrative Agent for the benefit of the Lenders in the assets held by, and
stock of or other ownership interests in, such Subsidiary, (other than Excluded
Subsidiaries).  Each of the Loan Parties shall not become or agree to: 
(1) become a general or limited partner in any general or limited partnership,
except that the Loan Parties may be general or limited partners in other Loan
Parties, (2) become a member or manager of, or hold a limited liability company
interest in, a limited liability company (other than Excluded Subsidiaries),
except that the Loan Parties may be members or managers of, or hold limited
liability company interests in, other Loan Parties, or (3) become a joint
venturer or hold a Joint Venture interest in any Joint Venture (other than
Excluded Subsidiaries), except that the Loan Parties may become a joint venturer
or hold a Joint Venture in an oil and gas Joint Venture and drilling program.

 

76

--------------------------------------------------------------------------------


 

8.2.10         Continuation of or Change in Business.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than the business substantially as conducted and operated or as
proposed to be conducted and operated by such Loan Party or Subsidiary on the
Closing Date or any business substantially related thereto, and such Loan Party
or Subsidiary shall not permit any material change in such business; provided,
however, that the Loan Parties and/or any of their Subsidiaries may engage in
any business related to Hydrocarbons, Hydrocarbon Interests or Hydrocarbon
Auxiliary Assets and Activities that are supplemental and ancillary to the
business substantially as conducted and operated or as proposed to be conducted
and operated by such Loan Party or Subsidiary on the Closing Date. 
Notwithstanding anything contained in this Section or elsewhere in the
Agreement, the MLP may not engage in any active business operations and may not
have any equity interests or other loans or investments except for its equity
ownership of the Borrower.

 

8.2.11         Plans and Benefit Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to:

 

(i)            fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;

 

(ii)           request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;

 

(iii)          engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, would
constitute a Material Adverse Change;

 

(iv)          permit the aggregate actuarial present value of all benefit
liabilities (whether or not vested) under each Plan, determined on a plan
termination basis, as disclosed in the most recent actuarial report completed
with respect to such Plan, to exceed, as of any actuarial valuation date, the
fair market value of the assets of such Plan;

 

(v)           fail to make when due any contribution to any Multiemployer Plan
that the Borrower or any member of the ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining
thereto;

 

(vi)          withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
material liability of the Borrower or any member of the ERISA Group;

 

(vii)         terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a material liability to the Borrower or
any member of the ERISA Group;

 

(viii)        make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA; or

 

77

--------------------------------------------------------------------------------


 

(ix)           fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

 

8.2.12         Fiscal Year.  The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1st and ending December 31st.

 

8.2.13         Issuance of Stock, Partnership Interests or Member Interests. 
Each of the Loan Parties (other than the MLP) shall not, and shall not permit
any of its Subsidiaries to issue any additional shares of such Loan Party’s
capital stock (if it is a corporation), partnership interests of such Loan Party
(if it is a partnership) or limited liability company interests of such Loan
Party (if it is a limited liability company); or any options, warrants or other
rights in respect thereof.

 

8.2.14         Changes in Organizational Documents.  None of the Loan Parties
shall, nor shall permit, any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents, provided, however, that the Loan Parties may
enter into (a)  amendments that would not have a material and adverse effect on
the interests of the Lenders and that would not affect the validity, perfection
or priority of the Lenders’ security interests in the Pledged Collateral; and
(b) amendments to document minor administrative changes in the governance of any
such Loan Party so long as notice of all such amendments are provided to the
Administrative Agent at the time of any such amendment.

 

8.2.15         Intentionally Omitted.

 

8.2.16         Operating Leases.  The Loan Parties shall not, and shall not
permit any of their Subsidiaries to, enter into, or be obligated in respect of,
any operating lease other than in the ordinary course of business on terms and
conditions typical for similarly situated businesses.

 

8.2.17         Maximum Leverage Ratio.  The Loan Parties shall not at any time
permit the Leverage Ratio, calculated at the end of each fiscal quarter, to
exceed 3.00 to 1.00.

 

8.2.18         Minimum Interest Coverage Ratio.  The Loan Parties shall not
permit the Interest Coverage Ratio, calculated as of the end of each fiscal
quarter, to be less than 4.00 to 1.00.8.2.19            No Limitation on
Subsidiary Dividends and Distributions.  The Borrower shall not permit its
Subsidiaries to enter into or otherwise be bound by any agreement, or any
provision of any certificate of incorporation, by-laws, partnership agreement,
operating agreement or other organizational formation or governing document, not
to pay dividends or make distributions to the Borrower, except as imposed as a
matter of Law by an Official Body.

 

8.2.20         Negative Pledges.  No Loan Party shall directly or indirectly
enter into or assume or become bound by, or permit any Subsidiary to enter into
or assume or become bound by, any agreement (other than this Agreement and the
other Loan Documents), or any provision of any certificate of incorporation,
bylaws, partnership agreement, operating agreement or other organizational
formation or governing document prohibiting the creation or assumption of any

 

78

--------------------------------------------------------------------------------


 

Lien or encumbrance upon any such Loan Party’s or Subsidiary’s properties,
whether now owned or hereafter created or acquired, or otherwise prohibiting or
restricting any transaction contemplated hereby; provided that the foregoing
shall not apply to:  (i) restrictions and conditions imposed by any Law or by
any Loan Document, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness or other obligations permitted by this
Agreement but only to the extent such restriction or condition is limited to the
specific assets subject to a Permitted Lien, or (iii) customary provisions in
leases or other agreements restricting assignment thereof or creation of a lien
thereon

 

8.3           Reporting Requirements.  The Loan Parties, jointly and severally,
covenant and agree that until Payment in Full, the Loan Parties will furnish or
cause to be furnished to the Administrative Agent and each of the Lenders:

 

8.3.1           Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, (i) financial statements of  the MLP
and its consolidated Subsidiaries, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, retained earnings, and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower or, if the Borrower so elects, of the General Partner as
having been prepared in accordance with GAAP, consistently applied, and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year or (ii) the 10-Q of
the MLP with respect to such fiscal quarter.

 

8.3.2           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the MLP,
(i) financial statements of the MLP and its consolidated Subsidiaries consisting
of a consolidated and consolidating balance sheet as of the end of such fiscal
year, and related consolidated and consolidating statements of income, retained
earnings, and cash flows for the fiscal year then ended, all in reasonable
detail and setting forth in comparative form the financial statements as of the
end of and for the preceding fiscal year, and certified by independent certified
public accountants of nationally recognized standing satisfactory to the
Administrative Agent or (ii) the 10-K of the MLP with respect to such fiscal
year.  The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.

 

8.3.3           Certificate of the Borrower.  Concurrently with the financial
statements, 10-Ks or 10-Qs of the MLP furnished to the Administrative Agent and
to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and
8.3.2 [Annual Financial Statements], a certificate (each a “Compliance
Certificate”) of the Borrower signed by the Chief Executive Officer, President
or Chief Financial Officer of the Borrower, in the form of Exhibit 8.3.3, to the
effect that, except as described pursuant to Section 8.3.4 [Notice of Default],
(i) the representations and warranties of the Borrower contained in Section 6
and in the other Loan

 

79

--------------------------------------------------------------------------------


 

Documents are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Loan Parties have performed and complied
with all covenants and conditions hereof, (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate and
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements, 10-Ks or 10-Qs with all financial
covenants contained in Section 8.2 [Negative Covenants].

 

8.3.4           Notice of Default.  Promptly after any officer of any Loan Party
has learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by the Chief Executive Officer, President or Chief Financial
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

8.3.5           Notice of Litigation.  Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which relate to the Collateral, involve a claim or series of claims
in excess of $10,000,000 or which if adversely determined would constitute a
Material Adverse Change.

 

8.3.6           Certain Events.  Written notice to the Administrative Agent at
least five (5) calendar days prior thereto, with respect to any proposed sale or
transfer of assets pursuant to Section 8.2.7(v).

 

8.3.7           Budgets, Forecasts, Other Reports and Information.  Promptly
upon their becoming available to the Borrower:

 

(i)            deliver the annual budget and any forecasts or projections of the
Borrower, to be supplied not later than fifteen (15) days prior to commencement
of the fiscal year to which any of the foregoing may be applicable,

 

(ii)           any reports, notices or proxy statements generally distributed by
the Borrower to its members on a date no later than the date supplied to such
members,

 

(iii)          any regular or periodic reports, including Forms 10-K, 10-Q and
8-K, registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

 

(iv)          a copy of any order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body, and

 

(v)           such other reports and information as any of the Lenders may from
time to time reasonably request.  The Borrower shall also notify the Lenders
promptly of:  (i) the enactment or adoption of any Law which may result in a
Material Adverse Change and (ii) any Material Adverse Change.

 

80

--------------------------------------------------------------------------------


 

8.3.8           Notices Regarding Plans and Benefit Arrangements.

 

8.3.8.1           Certain Events.  Promptly upon becoming aware of the
occurrence thereof, notice (including the nature of the event and, when known,
any action taken or threatened by the Internal Revenue Service or the PBGC with
respect thereto) of:

 

(i)            any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),

 

(ii)           any Prohibited Transaction which could subject the Borrower or
any other member of the ERISA Group to a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue
Code in connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

 

(iii)          any assertion of material withdrawal liability with respect to
any Multiemployer Plan,

 

(iv)          any partial or complete withdrawal from a Multiemployer Plan by
the Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

 

(v)           any cessation of operations (by the Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in
Section 4062(e) of ERISA,

 

(vi)          withdrawal by the Borrower or any other member of the ERISA Group
from a Multiple Employer Plan,

 

(vii)         a failure by the Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a Lien under
Section 302(f) of ERISA,

 

(viii)        the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(ix)           any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

8.3.8.2           Notices of Involuntary Termination and Annual Reports. 
Promptly after receipt thereof, copies of:  (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Lender, each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Borrower or any other member of
the ERISA Group, and schedules showing the amounts contributed to each such Plan
by or on behalf of the Borrower or any other member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule B (Actuarial Information) to the annual

 

81

--------------------------------------------------------------------------------


 

report filed by the Borrower or any other member of the ERISA Group with the
Internal Revenue Service with respect to each such Plan.

 

8.3.8.3           Notice of Voluntary Termination.  Promptly upon the filing
thereof, copies of any Form 5310, or any successor or equivalent form to
Form 5310, filed with the PBGC in connection with the termination of any Plan.

 

9.             DEFAULT

 

9.1           Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):

 

9.1.1           Payments Under Loan Documents.  The Borrower shall fail to pay
any principal of any Loan (including scheduled installments or the payment due
at maturity), Reimbursement Obligation or Letter of Credit or Obligation or any
interest on any Loan, Reimbursement Obligation or Letter of Credit Obligation or
any other amount owing hereunder or under the other Loan Documents on the date
on which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;

 

9.1.2           Breach of Warranty.  Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;

 

9.1.3           Breach of Negative Covenants or Visitation Rights.  Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.6 [Visitation Rights], Section 8.1.12 [Subordination of
Intercompany Loans] or Section 8.2 [Negative Covenants];

 

9.1.4           Breach of Other Covenants.  Any of the Loan Parties shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document and such default shall continue
unremedied for a period of ten (10) Business Days after any executive officer of
any Loan Party becomes aware of the occurrence thereof (such grace period to be
applicable only in the event such default can be remedied by corrective action
of the Loan Parties as determined by the Administrative Agent in its sole
discretion);

 

9.1.5           Defaults in Other Agreements or Indebtedness.  A default or
event of default shall occur at any time under the terms of (i) any Material
Contract or (ii) any other agreement involving borrowed money or the extension
of credit or any other Indebtedness under which any Loan Party or Subsidiary of
any Loan Party may be obligated as a borrower or guarantor in excess of
$5,000,000 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;

 

82

--------------------------------------------------------------------------------


 

9.1.6           Final Judgments or Orders.  Any final judgments or orders for
the payment of money in excess of $7,500,000 in the aggregate shall be entered
against any one Loan Party or any combination of Loan Parties by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

 

9.1.7           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, rights, titles,
interests, remedies, powers or privileges intended to be created thereby;

 

9.1.8           Uninsured Losses; Proceedings Against Assets.  There shall occur
any material uninsured damage to or loss, theft or destruction of any of
property of the Loan Parties in excess of $7,500,000 or any of the Loan Parties’
or any of their Subsidiaries’ assets are attached, seized, levied upon or
subjected to a writ or distress warrant; or such come within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

 

9.1.9           Notice of Lien or Assessment.  A notice of Lien or assessment in
excess of $7,500,000 which is not a Permitted Lien is filed of record with
respect to all or any part of any of the Loan Parties’ or any of their
Subsidiaries’ assets by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable;

 

9.1.10         Insolvency. Any Loan Party or any Material Subsidiary of a Loan
Party ceases to be solvent or admits in writing its inability to pay its debts
as they mature;

 

9.1.11         Events Relating to Plans and Benefit Arrangements.  Any of the
following occurs:  (i) any Reportable Event, which the Administrative Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Administrative Agent
determines in good faith that the amount of the Borrower’s liability is likely
to exceed 10% of its Consolidated Tangible Net Worth; (v) the Borrower or any
member of the ERISA Group shall fail to make any contributions when due to a
Plan or a Multiemployer Plan; (vi) the Borrower or any other member of the ERISA
Group shall make any amendment to a Plan with respect to which security is
required under Section 307 of ERISA; (vii) the Borrower or any other member of
the ERISA Group shall withdraw completely or partially from a Multiemployer
Plan; (viii) the

 

83

--------------------------------------------------------------------------------


 

Borrower or any other member of the ERISA Group shall withdraw (or shall be
deemed under Section 4062(e) of ERISA to withdraw) from a Multiple Employer
Plan; or (ix) any applicable Law is adopted, changed or interpreted by any
Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans or Benefit Arrangements and, with respect to any of the
events specified in (v), (vi), (vii), (viii) or (ix), the Administrative Agent
determines in good faith that any such occurrence would be reasonably likely to
materially and adversely affect the total enterprise represented by the Borrower
and the other members of the ERISA Group;

 

9.1.12         Cessation of Business.  Any Loan Party or Subsidiary of a Loan
Party ceases to conduct its business as contemplated, except as expressly
permitted under Section 8.2.6 [Liquidations, Mergers, Etc.] or 8.2.7
[Dispositions of Assets or Subsidiaries], or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;

 

9.1.13         Change of Control.  A Change of Control shall occur;

 

9.1.14         Involuntary Proceedings.  A proceeding shall have been instituted
in a court having jurisdiction in the premises seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of thirty (30) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding;

 

9.1.15         Voluntary Proceedings.  Any Loan Party or Subsidiary of a Loan
Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing; or

 

9.1.16         Loss of Bonding Capability.  (i) The Loan Parties, taken as a
whole, shall fail to maintain sufficient mine bonding capacity to be able to
conduct their operations substantially as contemplated by the mining plans used
in preparing the Financial Projections, or (ii) the Loan Parties shall default,
in any material manner, in the compliance with or the performance of its surety
bonding agreements and obligations (including any default in the payment of
outstanding reimbursement claims owing in connection with any of the bonds
outstanding) and such default would materially adversely affect the Loan
Parties’, taken as a whole, ability to conduct their operations substantially as
contemplated by the mining plans used in preparing the Financial Projections.

 

84

--------------------------------------------------------------------------------


 

9.2                                 Consequences of Event of Default.

 

9.2.1                                  Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Sections 9.1.1 through 9.1.13 or 9.1.16 shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrower, declare
the unpaid principal amount of the Notes then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrower to, and the Borrower shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations.  Upon the curing of all existing Events of Default to the
satisfaction of the Required Lenders, the Administrative Agent shall return such
cash collateral to the Borrower; and

 

9.2.2                                  Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1.14 [Involuntary
Proceedings] or 9.1.15 [Voluntary Proceedings] shall occur, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans
hereunder and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the unpaid principal amount of the Loans then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

9.2.3                                  Set-off.  If an Event of Default shall
occur and be continuing, any Lender to whom any Obligation is owed by any Loan
Party hereunder or under any other Loan Document or any participant of such
Lender which has agreed in writing to be bound by the provisions of Section 5.3
[Sharing of Payments by Lenders] and any branch, Subsidiary or Affiliate of such
Lender or participant anywhere in the world shall have the right, in addition to
all other rights and remedies available to it, without notice to such Loan
Party, to set-off against and apply to the then unpaid balance of all the Loans
and all other Obligations of the Borrower and the other Loan Parties hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, the Borrower or such other Loan Party by such
Lender or participant or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by the Borrower or such other Loan Party for its own account (but not
including funds held in custodian or trust accounts) with such Lender or
participant or such branch, Subsidiary or Affiliate.  Such right shall exist
whether or not any Lender or the Administrative Agent shall have made any demand
under this Agreement or any other Loan Document, whether or not such debt owing
to or funds held for the account of the

 

85

--------------------------------------------------------------------------------


 

Borrower or such other Loan Party is or are matured or unmatured and regardless
of the existence or adequacy of any collateral, Guaranty or any other security,
right or remedy available to any Lender or the Administrative Agent; and

 

9.2.4                                  Suits, Actions, Proceedings.  If an Event
of Default shall occur and be continuing, and whether or not the Administrative
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Administrative Agent or any
Lender, if owed any amount with respect to the Loans, may proceed to protect and
enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents, including as permitted
by applicable Law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Administrative Agent or such Lender; and

 

9.2.5                                  Application of Proceeds; Collateral
Sharing.

 

9.2.5.1                                  Application of Proceeds.  From and
after the date on which the Administrative Agent has taken any action pursuant
to this Section 9.2 and until all Obligations of the Loan Parties have been paid
in full, any and all proceeds received by the Administrative Agent from any sale
or other disposition of the Collateral, or any part thereof, or the exercise of
any other remedy by the Administrative Agent, shall be applied as follows:

 

(i)                                     first, to reimburse the Administrative
Agent and the Lenders for out-of-pocket costs, expenses and disbursements,
including reasonable attorneys’ and paralegals’ fees and legal expenses,
incurred by the Administrative Agent or the Lenders in connection with realizing
on the Collateral or collection of any Obligations of any of the Loan Parties
under any of the Loan Documents, including advances made by the Lenders or any
one of them or the Administrative Agent for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, the Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of the Collateral;

 

(ii)                                  second, to the repayment of all
Obligations then due and unpaid of the Loan Parties to the Lenders incurred
under this Agreement or any of the other Loan Documents or a Lender-Provided
Interest Rate Hedge or a Lender-Provided Commodity Hedge, whether of principal,
interest, fees, expenses or otherwise, on a pro rata basis; and

 

(iii)                               the balance, if any, as required by Law.

 

9.2.5.2                                  Collateral Sharing.  All Liens granted
under a Loan Document (the “Collateral Documents”) shall secure ratably and on a
pari passu basis:  (i) the Obligations in favor of the Administrative Agent and
the Lenders hereunder and (ii) the Obligations incurred by any of the Loan
Parties in favor of any Lender or any affiliate thereof which provides a
Lender-Provided Interest Rate Hedge (the “IRH Provider”), a Lender-Provided
Commodity Hedge (the “CH Provider”) or an Other Lender Provided Financial
Service Product (the “Financial Service Product Provider”).  The Administrative
Agent under the Collateral Documents shall be deemed

 

86

--------------------------------------------------------------------------------


 

to serve as the collateral agent (the “Collateral Agent”) for the IRH Provider,
the CH Provider, the Financial Service Product Provider and the Lenders
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Administrative Agent (or the Lenders under this Agreement
to the extent that this Agreement or any other Loan Documents empowers the
Lenders to direct the Administrative Agent), as to all matters relating to the
Collateral, including the maintenance and disposition thereof.  No IRH Provider,
CH Provider or Financial Service Product Provider (except in its capacity as a
Lender hereunder) shall be entitled or have the power to direct or instruct the
Collateral Agent on any such matters or to control or direct in any manner the
maintenance or disposition of the Collateral.

 

9.2.6                                  Other Rights and Remedies.  In addition
to all of the rights and remedies contained in this Agreement or in any of the
other Loan Documents, the Administrative Agent shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code or other
applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law.  The Administrative Agent may,
and upon the request of the Required Lenders shall, exercise all post-default
rights granted to the Administrative Agent and the Lenders under the Loan
Documents or applicable Law.

 

9.3                                 Notice of Sale.  Any notice required to be
given by the Administrative Agent of a sale, lease, or other disposition of the
Collateral or any other intended action by the Administrative Agent, if given
ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.

 

10.                                 THE ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authority.  Each of the Lenders
and the Issuing Lender hereby irrevocably appoints PNC to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.2                           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3                           Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

87

--------------------------------------------------------------------------------


 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Potential Default or Event of
Default has occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4                           Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance

 

88

--------------------------------------------------------------------------------


 

of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5                           Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

10.6                           Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 11.3
[Expenses; Indemnity;

 

89

--------------------------------------------------------------------------------


 

Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

 

10.7                           Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.8                           No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

10.9                           Administrative Agent’s Fee.  The Borrower shall
pay to the Administrative Agent a nonrefundable fee (the “Administrative Agent’s
Fee”) under the terms of a letter (the “Administrative Agent’s Letter”) between
the Borrower and Administrative Agent, as amended from time to time.

 

10.10                     Authorization to Release Collateral and Guarantors. 
The Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], and (ii) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

 

10.11                     No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants

 

90

--------------------------------------------------------------------------------


 

or assignees, may rely on the Administrative Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices or (v) other
procedures required under the CIP Regulations or such other Laws.

 

11.                                 MISCELLANEOUS

 

11.1                           Modifications, Amendments or Waivers.  With the
written consent of the Required Lenders, the Administrative Agent, acting on
behalf of all the Lenders, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that, without the written consent of all
of the Lenders, no such agreement, waiver or consent may be made which will:

 

11.1.1                            Increase of Commitment.  Increase the amount
of the Revolving Credit Commitment of any Lender hereunder, except as pursuant
to Section 2.10 [Increase in Commitments], without the consent of such Lender;

 

11.1.2                            Extension of Payment; Reduction of Principal
Interest or Fees; Modification of Terms of Payment.  Whether or not any Loans
are outstanding, extend the Expiration Date or the time for payment of principal
or interest of any Loan, the Commitment Fee or any other fee payable to any
Lender (other than the Administrative Agent’s Fee and any fees paid to the
Issuing Lender), or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to any Lender
(other than the Administrative Agent’s Fee and any fees paid to the Issuing
Lender), or otherwise affect the terms of payment of the principal of or
interest of any Loan, the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;

 

11.1.3                            Release of Collateral or Guarantor.  Except as
permitted by Section 8.1.1 [Preservation of Existence, Etc.], Section 8.2.6
[Liquidations, Mergers, Consolidation, Acquisitions] or Section 8.2.7
[Disposition of Assets or Subsidiaries], release any Collateral consisting of
capital stock or other ownership interests of any Loan Party or any of its
Subsidiaries or substantially all of the assets of any Loan Party, any Guarantor
from its Obligations under the Guaranty Agreement or any other security for any
of the Loan Parties’ Obligations without the consent of all Lenders (other than
Defaulting Lenders); provided that the foregoing consent shall not be required
in connection with any dividend and distribution otherwise permitted by this
Agreement pursuant to Section 8.2.5(i), which such consent is given

 

91

--------------------------------------------------------------------------------


 

solely by the Administrative Agent pursuant to Section 11.11 [Certain Actions by
Administrative Agent]; or

 

11.1.4                            Miscellaneous.  Amend Section 5.2 [Pro Rata
Treatment of Lenders], 10.3 [Exculpatory Provisions] or 5.3 [Sharing of Payments
by Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders (other than Defaulting
Lenders);

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

 

11.2                           No Implied Waivers; Cumulative Remedies.  No
course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege or preclude any further exercise thereof or of any other
right, power, remedy or privilege.  The rights and remedies of the
Administrative Agent and the Lenders under this Agreement and any other Loan
Documents are cumulative and not exclusive of any rights or remedies which they
would otherwise have.  Any waiver, permit, consent or approval of any kind or
character on the part of any Lender of any breach or default under this
Agreement or any such waiver of any provision or condition of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing.

 

11.3                           Expenses; Indemnity; Damage Waiver.

 

11.3.1                            Costs and Expenses.  The Borrower shall pay
(i) all out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative

 

92

--------------------------------------------------------------------------------


 

Agent, any Lender or the Issuing Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

 

11.3.2                            Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

11.3.3                            Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
Sections 11.3.1 [Costs and Expenses] or 11.3.2 [Indemnification by the Borrower]
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid

 

93

--------------------------------------------------------------------------------


 

amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.

 

11.3.4                            Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
Section 11.3.2 [Indemnification by Borrower] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

11.3.5                            Payments.  All amounts due under this
Section shall be payable not later than ten (10) days after demand therefor.

 

11.4                           Holidays.  Whenever payment of a Loan to be made
or taken hereunder shall be due on a day which is not a Business Day such
payment shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods] with respect to Interest Periods under the LIBOR Rate Option)
and such extension of time shall be included in computing interest and fees,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

 

11.5                           Notices; Effectiveness; Electronic Communication.

 

11.5.1                            Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.5.2 [Electronic Communications]), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier (i) if to a Lender, to it at its address
set forth in its administrative questionnaire, or (ii) if to any other Person,
to it at its address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the

 

94

--------------------------------------------------------------------------------


 

extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.

 

11.5.2                            Electronic Communications.  Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

11.5.3                            Change of Address, Etc.  Any party hereto may
change its address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

 

11.6                           Severability.  The provisions of this Agreement
are intended to be severable.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

11.7                           Duration; Survival.  All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and Payment In Full.  All covenants and agreements of
the Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full.  All other covenants
and agreements of the Loan Parties shall continue in full force and effect from
and after the date hereof and until Payment In Full.

 

11.8                           Successors and Assigns.

 

11.8.1                            Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan

 

95

--------------------------------------------------------------------------------


 

Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

11.8.2                            Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in clause (i)(A) of
this Section 11.8.2, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Commitment of the assigning Lender, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except for the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed) and:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is

 

96

--------------------------------------------------------------------------------


 

continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

(B)                                the consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption Agreement.  The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500.00 and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

 

11.8.3                            Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain a record of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time.  Such register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

97

--------------------------------------------------------------------------------


 

11.8.4                            Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Collateral or Guarantor]).  Subject to Section 11.8.5 [Limitations
upon Participant Rights Successors and Assigns Generally], the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
5.8 [Increased Costs] to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.8.2 [Assignments by Lenders]. 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Setoff] as though it were a Lender; provided such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender.

 

11.8.5                            Limitations upon Participant Rights Successors
and Assigns Generally.  A Participant shall not be entitled to receive any
greater payment under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3
[Expenses; Indemnity; Damage Waiver] than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 [Taxes]
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.9.5 [Status of Lenders] as though it were a Lender.

 

11.8.6                            Certain Pledges; Successors and Assigns
Generally.  Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

11.9                           Confidentiality.

 

11.9.1                            General.  Each of the Administrative Agent,
the Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information, except that Information may be

 

98

--------------------------------------------------------------------------------


 

disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (Y) becomes publicly available other than as a result of a breach of
this Section or (Z) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or the other Loan Parties.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.9.2                            Sharing Information With Affiliates of the
Lenders.  Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
the Borrower or one or more of its Affiliates (in connection with this Agreement
or otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

 

11.10                     Joinder of Guarantors.  Any Subsidiary of the Borrower
which is required to join this Agreement as a Guarantor pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] shall execute and
deliver to the Administrative Agent:  (i) a Guarantor Joinder in substantially
the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as
a Guarantor each of the documents to which the Guarantors are parties;
(ii) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate to relate to such Subsidiary; and (iii) documents necessary to grant
and perfect Prior Security Interests to the Administrative Agent for the benefit
of the Lenders in all Collateral held by such Subsidiary.  The Loan Parties
shall deliver such Guarantor Joinder and related documents to the Administrative
Agent within thirty (30) calendar days after the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation.  Notwithstanding the foregoing or anything
else contained in this Agreement, the Excluded Subsidiaries shall not (a) be
required to join in this Agreement or any other Loan Document as a Guarantor,
(b) be required to grant any Liens to the Administrative Agent for the benefit
of the Lenders in the assets held by the Excluded Subsidiaries, or (c) be

 

99

--------------------------------------------------------------------------------


 

required to have pledged any ownership interests held by it or any Loan Party in
the Excluded Subsidiaries.  Notwithstanding anything contained in this
Section 11.10 or Section 8.2.9 of this Agreement, with respect to any Subsidiary
created or acquired by the Borrower subsequent to the Closing Date, the Loan
Parties shall deliver such Guarantor Joinder and related documents to the
Administrative Agent within thirty (30) calendar days after the date of such
acquisition or creation.

 

11.11                     Calculations.  In the absence of gross negligence or
willful misconduct, the Administrative Agent shall not be liable for any error
in computing the amount payable to any Lender whether in respect of the Loans,
fees or any other amounts due to the Lenders under this Agreement.  In the event
an error in computing any amount payable to any Lender is made, the
Administrative Agent, the Borrower and each affected Lender shall, forthwith
upon discovery of such error, make such adjustments as shall be required to
correct such error, and any compensation therefor will be calculated at the
Federal Funds Effective Rate.

 

11.12                     Counterparts; Integration; Effectiveness.

 

11.12.1                      Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments. 
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.13                     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

11.13.1                      Governing Law.  This Agreement shall be deemed to
be a contract under the Laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles.  Each standby Letter of Credit issued under
this Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the Commonwealth of Pennsylvania without regard to is
conflict of laws principles.

 

11.13.2                      SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR

 

100

--------------------------------------------------------------------------------


 

ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON
PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

11.13.3                      WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.13.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

11.13.4                      SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.13.5                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO

 

101

--------------------------------------------------------------------------------


 

(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.14                     USA Patriot Act Notice.  Each Lender that is subject
to the USA Patriot Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the USA Patriot Act.

 

[SIGNATURE PAGES FOLLOW]

 

102

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER:

 

ATTEST:

RHINO ENERGY LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

By:

/s/ Richard A. Boone

(SEAL)

Name:

 

 

Name: Richard A Boone

Title

 

 

Title: Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

 

 

BUCK COAL, INC.

 

CAM AIRCRAFT LLC

 

CAM-BB LLC

 

CAM COAL TRADING LLC

 

CAM-COLORADO LLC

 

CAM-KENTUCKY REAL ESTATE LLC

 

CAM MINING LLC

 

CAM-OHIO REAL ESTATE LLC

 

CASTLE VALLEY MINING LLC

 

CLINTON STONE LLC

 

DEANE MINING LLC

 

HOPEDALE MINING LLC

 

LEESVILLE LAND, LLC

 

MCCLANE CANYON MINING LLC

 

RAM PROCESSING, INC.

 

RESERVE HOLDINGS LLC

 

RHINO COALFIELD SERVICES LLC

 

RHINO EXPLORATION LLC

 

RHINO NORTHERN HOLDINGS LLC

 

RHINO OILFIELD SERVICES LLC

 

RHINO SERVICES LLC

 

RHINO TECHNOLOGIES LLC

 

RHINO TRUCKING LLC

 

SANDS HILL MINING LLC

 

SPRINGDALE LAND, LLC

 

TAYLORVILLE MINING LLC

 

THE ELK HORN COAL COMPANY, LLC

 

THE ELK HORN CORPORATION

 

TRIAD ROOF SUPPORT SYSTEMS LLC

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A Boone

 

Title:

Senior Vice President and Chief Financial Officer of each Guarantor listed above
on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

By:

Rhino GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A Boone

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name:

Richard C. Munsick

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Bryan Read

 

Name:

Bryan Read

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

RAYMOND JAMES BANK, FSB

 

 

 

 

 

By:

/s/ Garrett T. McKinnon

 

Name:

Garrett T. McKinnon

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ W. Christopher Kohler

 

Name:

W. Christopher Kohler

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Johnathan R. Richardson

 

Name:

Jonathan R. Richardson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Mary-Alicha Wheldon

 

Name:

Mary-Alicha Weldon

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Don McKinnerney

 

Name:

Don McKinnerney

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Troy R. Weaver

 

Name:

Troy R. Weaver

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

By:

/s/ Stephen J. Orban

 

Name:

Stephen J. Orban

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

PRICING GRID —

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

 

Leverage Ratio

 

Commitment
Fee

 

Letter of
Credit Fee

 

Revolving Credit
Base Rate Spread

 

Revolving Credit
LIBOR Rate
Spread

 

I

 

Less than 1.50 to 1.00

 

0.375

%

2.50

%

1.50

%

2.50

%

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

0.375

%

2.75

%

1.75

%

2.75

%

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

0.50

%

3.00

%

2.00

%

3.00

%

IV

 

Greater than or equal to 2.50 to 1.00

 

0.50

%

3.25

%

2.25

%

3.25

%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

(a)                                  The Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate shall be set on
the Closing Date to the fees and spreads associated with “Level III” pricing and
shall remain at such level until the delivery of the Compliance Certificate for
the fiscal quarter ending September 30, 2011.

 

(b)                                 The Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter ending after the Closing Date
based on the Leverage Ratio as of such quarter end.  Any increase or decrease in
the Applicable Margin, the Applicable Commitment Fee Rate or the Applicable
Letter of Credit Fee Rate computed as of a quarter end shall be effective on the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 8.3.3 [Certificate of Borrower].  If a Compliance
Certificate is not delivered when due in accordance with such Section 8.3.3,
then the rates in Level IV shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

 

--------------------------------------------------------------------------------


 

(c)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter
of Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default].  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Commitments of Lenders and Addresses for Notices

 

Lender

 

Amount of
Commitment for
Revolving Credit
Loans

 

Ratable Share

 

Name:

 

PNC Bank, National Association

 

$

45,000,000

 

15.000000000

%

Address:

 

One PNC Plaza

 

 

 

 

 

 

 

249 Fifth Avenue

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

 

Attention:

 

Richard C. Munsick, Senior Vice President

 

 

 

 

 

Telephone:

 

(412) 762-4299

 

 

 

 

 

Telecopy:

 

(412) 762-2571

 

 

 

 

 

Email:

 

richard.munsick@pnc.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Union Bank, N.A.

 

$

45,000,000

 

15.000000000

%

Address:

 

445 South Figueroa Street - 15th Floor

 

 

 

 

 

 

 

Los Angeles, California 90071

 

 

 

 

 

Attention:

 

Bryan Read, Vice President

 

 

 

 

 

Telephone:

 

(213) 236-4128

 

 

 

 

 

Telecopy:

 

(213) 236-4096

 

 

 

 

 

Email:

 

bryan.read@uboc.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Raymond James Bank, FSB

 

$

35,000,000

 

11.666666667

%

Address:

 

710 Carillon Parkway

 

 

 

 

 

 

 

St. Petersburg, Florida 33716

 

 

 

 

 

Attention:

 

Garrett T. McKinnon, Senior Vice President

 

 

 

 

 

Telephone:

 

(727) 567-4324

 

 

 

 

 

Telecopy:

 

(866) 205-1396

 

 

 

 

 

Email:

 

garrett.mckinnon@raymondjames.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

The Huntington National Bank

 

$

35,000,000

 

11.666666667

%

Address:

 

310 Grant Street, Suite 400

 

 

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

Attention:

 

W. Christopher Kohler, Senior Vice President

 

 

 

 

 

Telephone:

 

(412) 227-6496

 

 

 

 

 

Telecopy:

 

(412) 227-6108

 

 

 

 

 

Email:

 

Chris.Kohler@huntington.com

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving Credit
Loans

 

Ratable Share

 

Name:

 

Wells Fargo Bank, National Association

 

$

35,000,000

 

11.666666667

%

Address:

 

201 S. Jefferson Street, 2nd Floor

 

 

 

 

 

 

 

Roanoke, Virginia 24011

 

 

 

 

 

Attention:

 

Jonathan R. Richardson,

 

 

 

 

 

 

 

Vice President

 

 

 

 

 

Telephone:

 

(540) 563-7691

 

 

 

 

 

Telecopy:

 

(540) 563-6320

 

 

 

 

 

Email:

 

jonathan.richardson@wachovia.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Fifth Third Bank

 

$

35,000,000

 

11.666666667

%

Address:

 

250 West Main Street - Suite 300

 

 

 

 

 

 

 

Lexington, Kentucky 40507

 

 

 

 

 

Attention:

 

Mary-Alicha Weldon, Vice President

 

 

 

 

 

Telephone:

 

(859) 455-5404

 

 

 

 

 

Telecopy:

 

(859) 455-5414

 

 

 

 

 

Email:

 

mary-alicha.weldon@53.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Royal Bank of Canada

 

$

35,000,000

 

11.666666667

%

Address:

 

3900 Williams Tower

 

 

 

 

 

 

 

2800 Post Oak Boulevard

 

 

 

 

 

 

 

Houston, Texas 77056

 

 

 

 

 

Attention:

 

Don McKinnerney

 

 

 

 

 

Telephone:

 

(713) 403-5607

 

 

 

 

 

Telecopy:

 

(713) 403-5624

 

 

 

 

 

Email:

 

don.mckinnerney@rbccm.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Branch Banking and Trust Company

 

$

20,000,000

 

6.666666667

%

Address:

 

202 West 2nd Street, 16th Floor

 

 

 

 

 

 

 

Winston-Salem, NC 27101

 

 

 

 

 

Attention:

 

Troy Weaver

 

 

 

 

 

Telephone:

 

(336) 733-2735

 

 

 

 

 

Telecopy:

 

(336) 733-2740

 

 

 

 

 

Email:

 

TRWeaver@bbandt.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

First Commonwealth Bank

 

$

15,000,000

 

5.000000000

%

Address:

 

Frick Building - Suite 1600

 

 

 

 

 

 

 

437 Grant Street

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania 15219

 

 

 

 

 

Attention:

 

Stephen J. Orban, Senior Vice President

 

 

 

 

 

Telephone:

 

(412) 690-2212

 

 

 

 

 

Telecopy:

 

(412) 690-2206

 

 

 

 

 

Email:

 

sorban@fcbanking.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

300,000,000

 

100

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

AGENT

 

Name:

PNC Bank, National Association

Address:

One PNC Plaza

 

249 Fifth Avenue

 

Pittsburgh, Pennsylvania 15222

Attention:

Richard C. Munsick

Telephone:

(412) 762-4299

Telecopy:

(412) 762-2571

Email:

richard.munsick@pnc.com

 

 

ALL LOAN PARTIES:

 

Name:

c/o Rhino Energy LLC

Address:

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

Attention:

Richard A. Boone, CFO

Telephone:

(859) 389-6500

Telecopy:

(859) 389-6588

Email:

rboone@rhinolp.com

 

 

with a copy to:

 

 

 

Address:

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

Attention:

Joseph R. Miller, General Counsel

Telephone:

(859) 389-6500

Telecopy:

(859) 389-6588

Email:

jmiller@rhinolp.com

 

3

--------------------------------------------------------------------------------